Citation Nr: 0020509	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 and subsequent rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied service connection for 
the cause of the veteran's death.

The Board remanded the case for further development of the 
evidence in January 1997.  A hearing was held on May 14, 
1997, in Nashville, Tennessee, before Bettina S. Callaway, a 
member of the Board who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
1991 & Supp. 1999) and who is rendering the determination in 
this case.

The Board remanded the case to the RO in October 1997 because 
evidence was received by the RO subsequent to the hearing 
before the Board, some of which was relevant to the case and 
not duplicative either of evidence previously considered or 
of evidence for which the appellant had submitted a waiver at 
the Travel Board hearing pursuant to 38 C.F.R. § 20.1304(c), 
and therefore the Board concluded that the RO should review 
the evidence in the first instance to ensure due process of 
law.  See 38 C.F.R. § 19.37(b), 20.1304(c).

The Board denied the claim for service connection for the 
cause of death of the veteran in a decision dated January 30, 
1998.  The appellant, widow of the veteran, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 1998 order, the 
Court granted a Joint Motion to Vacate the Board's decision 
and Remand the matter to the Board.

On remand from the Court, the Board obtained an Independent 
Medical Evaluation (IME).  The appellant has also submitted 
additional medical evidence, and in letters dated March 20, 
2000, and May 10, 2000, the appellant has waived her right to 
have the RO review this evidence in the first instance.  
38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The cause of the veteran's death on April [redacted], 1991, 
was cardiac arrest due to or as a consequence of coronary artery 
bypass.

2.  Comorbid conditions were identified on the terminal 
hospital report as coronary artery stenosis, hypertension, 
status post cerebrovascular accident, and postoperative 
bleeding.

3.  On a pre-induction examination report in November 1952, 
the veteran's blood pressure was recorded as 150/90.

4.  On a separation examination report in November 1954, the 
veteran's blood pressure was recorded as 140/90.

5.  Stage 1 or borderline hypertension was noted on the 
entrance examination report and preexisted active service.

6.  Neither stage 1 nor borderline hypertension increased in 
severity during active service beyond the natural progression 
of the disease.


CONCLUSIONS OF LAW

1.  Hypertension, including stage 1 or borderline 
hypertension, was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1112, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (1999).

2.  Service connection for the cause of the veteran's death 
is not warranted in this case.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.
A.  Service Records.

The veteran served on active duty from December 1952 to 
November 1954 including a tour of duty in Korea from June 
1953 to October 1954 during the Korean Conflict.  His DD Form 
214 and other service personnel records in the claims file 
show that he was awarded, among other decorations, the Combat 
Infantryman Badge.

Service medical records show that on a pre-induction 
examination in November 1952 the veteran's blood pressure was 
recorded as 150/90 and on a separation examination in 
November 1954 his blood pressure was recorded as 140/90.  The 
pre-induction examination report reflected an abnormality of 
the upper extremities on clinical evaluation, specifically, 
limitation of extension of arms, bilateral, next to which 
finding the examiner noted, "NSA," meaning "no significant 
abnormality."  The veteran was assigned a "1" in each 
category of the physical profile block on the examination 
report and assigned an "A" under the physical category 
block.  (In a physical profile block on an examination 
report, there are six categories (P, U, L, H, E, S), "P" 
for physical capacity, "U" for upper extremities, "L" for 
lower extremities, "H" for hearing, "E" for eyes, and 
"S" for psychiatric.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 
(Feb. 9, 1987) ("An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment.").  The November 
1952 Report of Medical History showed that the veteran 
assessed the present state of his own health as follows:  
"Fair, for exception of arms."  The examiner noted, 
"Fractured both arms -- age 4 -- limitation of motion."

In addition to dental records which showed dental treatment 
from January 1953 to March 1953, service medical records 
showed that the veteran was treated in March and April 1953 
for an ingrown toenail.  His service personnel records 
reflected that he was stationed at Fort Leonard Wood, 
Missouri, at this time.  Service medical records also show 
that the veteran was treated with penicillin in July 1953 for 
nonspecific urethritis.  His service personnel records 
reflect that he was in Korea at this time, having arrived in 
Korea on June 29, 1953.  A July 24, 1953, WD AGO Form 8-231, 
Dispensary Request for Consultation, shows that the veteran's 
profile was changed although the reason for the change is not 
specified on this document.  The November 1954 separation 
examination report reflected that the change in the physical 
profile was for the deformity of the upper extremities.  The 
examiner noted, "Deformity of both elbows following accident 
[existed prior to service].  Profile U-3."  The physical 
profile block on this report reflected a profile rating of 
"3" under "U" for upper extremities.  The physical 
category block reflected a rating of "C".  The November 
1954 Report of Medical History showed that the veteran 
assessed his health as "good", that he checked "no" after 
every type of disability or disorder, including high or low 
blood pressure, listed under a "Have-you-ever-had-or-have-
you-now" checklist with the exception of mumps and whooping 
cough, and on the second page noted, "Age 4 -- busted both 
arms."  The examiner noted, "Treated for injury r[igh]t 
elbow -- Korea July 1954 -- LOD [line of duty] yes -- NSRA 
[no significant residual abnormality]."

Service personnel records from the National Personnel Records 
Center (NPRC), with an accompanying covering letter addressed 
from the Director of NPRC to the appellant's Congressmen, the 
Honorable Bob Clement, were received by the RO in May 1997.  
The records showed, among other things, that the veteran 
departed San Francisco, California, on June 9, 1953, and 
arrived in Sasebo, Japan, on June 25, 1953; that he departed 
Sasebo, Japan, on June 27, 1953, and arrived in Inchon, 
Korea, on June 29, 1953; and that he departed Inchon, Korea, 
on October 12, 1954, and arrived in Seattle, Washington, on 
October 26, 1954.  The covering letter from the Director of 
NPRC provided, in pertinent part,

During the time period that the veteran 
served, medical records created by the 
Army hospitals were interfiled in 
veterans' individual personnel files.  
The veteran's military medical records 
from his personnel file have been lent to 
the [VA]. . . .

A search was conducted of the morning 
reports of HQ Company, 3rd Battalion, 
180th Infantry Regiment, for June through 
September 1953.  Enclosed are copies of 
all of the entries found for the veteran.  
Unfortunately, there are no entries 
showing the veteran hospitalized during 
this time period.

Also enclosed are copies of pages from 
the veteran's military record that show 
the dates and locations of his 
assignments.  There are no entries 
showing the veteran sent to the hospital 
for treatment and no indications that he 
received any wounds "through enemy 
action."  We regret some of the 
photocopies are of poor quality; however, 
they are the best obtainable.

B.  Veteran's Claim for Service Connection.

Other than a claim for VA outpatient treatment benefits for a 
dental condition which the veteran submitted in 1964 and 
which was denied by the RO at that time, the only claim the 
veteran made for VA benefits was submitted to the RO in 
August 1987.  On VA Form 21-526, Veteran's Application for 
Compensation or Pension, the veteran noted the following 
under Block 24 for "Nature of sickness, disease or injuries 
for which this claim is made and date each began":  "1963 - 
VA Hospital - back pain; 1970-1980 - right ear bleeds inside, 
hypertension, back pain; 1980 - present - stroke, 
hypertension, T[ransient] I[schemic] A[ttack], gall bladder 
surgery, right ear pain."  Under Blocks 26A-D, where the 
veteran was requested to fill in information "if you 
received any treatment while in service", he noted that he 
had been treated for "right arm, back of head and back 
injuries" and he listed the dates of treatment as "July 15, 
1953", and the location of the hospital as "40th MASH 
Hospital[,] North Ching Chong[,] Korea."

Under Blocks 27A-D, where the form stated, "List civilian 
physicians and hospitals where you were treated for any 
sickness, injury or disease shown in Item 26A before, during 
or since your service, and any military hospitals since your 
last discharge," the veteran noted that he had been treated 
by Dr. Edwin B. Anderson from 1970 to 1980, by Dr. John Oates 
from 1980 to present, and at a VA medical center (VAMC) in 
Nashville, Tennessee, in "1980 or 1981 also 1963."  The 
veteran did not specify what disorders or disabilities these 
doctors had treated him for on the application form.  In a 
letter to the RO, also dated in August 1987, the veteran 
stated,

Prior to my service related injury of 
July 13, 14, 1953, I was listed as having 
an A7 Profile in the U.S. Army.  On July 
15, 1953, I was treated for the mentioned 
injury and returned to light duty with a 
C profile.  Upon discharge at Ft. Knox, 
K[entuck]y, I was offered a 20 [percent] 
disability at which time I refused.

I have been hospitalized off and on, or 
have received treatment in the emergency 
room and as an out patient since 1980.  I 
currently take 5 different medications 
which include both heart and high blood 
pressure. . . .

I would greatly appreciate your 
consideration in granting me with some 
type Veterans Disability Income, service 
connected as I have had two doctors to 
state the problem in the back of my head 
is a result of an old head injury.

The RO construed the veteran's statements on the VA Form 
21-526 and the accompanying letter, along with the evidence 
obtained in conjunction with the claim, as a claim for 
service connection for right arm, back of head and back 
injuries in 1953 and denied the claim in February 1988.  The 
reports obtained by the RO pursuant to the veteran's claim 
contained, among other things, information pertaining to the 
time of onset of the veteran's hypertension, which 
information is relevant to the claim presently before the 
Board for service connection for the cause of the veteran's 
death, and therefore the parts of those reports pertinent to 
the claim on appeal will be set forth here.  The Board has 
added italics not present in the original documents to 
emphasize the specific portions relevant to the time of onset 
of hypertension.

A report of a period of hospitalization at Vanderbilt 
University Hospital from July 2, 1980, to July 24, 1980, 
showed diagnoses of pulmonary embolism, hypertension, and 
cigarette abuse.  An examiner noted in this report,

[The veteran] had been in good health 
most of his life.  In 1961 he was found 
to be hypertensive on routine physical 
examination.  He did not recall the 
treatment for his hypertension but knows 
that his diastolics have been as high as 
130. . . .  In June of 1980, he presented 
to the [VA] hospital with nonspecific 
weak feeling, history of paresthesias of 
his right arm and blurred vision.  Blood 
pressure was noted to be 230/130 and he 
was admitted. . . .  Blood pressure was 
eventually controlled . . . .  Because of 
his relatively young age and 
hypertension, he was transferred to the 
SCOR [Specialized Center of Research] 
service on June 18, 1980.

(Emphasis added.)  The RO also obtained a document called a 
hypertensive evaluation of [the veteran] dated July 9, 1980, 
from the Specialized Center of Research (SCOR) in 
Hypertension from Vanderbilt University School of Medicine.  
This document showed a history of onset of high blood 
pressure to be in 1963.  A report of a period of 
hospitalization from December 27, 1981, to January 6, 1982, 
showed diagnoses of cerebrovascular accident, status post; 
partial left hemiparesis; persistent singultus; and 
hypertension.  It was noted that the veteran "has had 
hypertension since 1961 and was evaluated by SCOR in June, 
1980."  (Emphasis added.)  A report for a period of 
hospitalization from January 19, 1982, to January 24, 1982, 
showed a diagnosis of, among other things, hypertension, and 
it was noted with regard to past medical history that "he 
does have a long history of hypertension."  (Emphasis 
added.)

A report of a period of hospitalization from February 7, 
1982, to February 27, 1982, showed that the veteran underwent 
a cholecystectomy (surgical removal of the gall bladder 
(Stedman's Medical Dictionary 327 (26th ed. 1995))).  This 
report also reflected a diagnosis of hypertension, and it was 
noted that the veteran was "followed by Dr. Oates for his 
hypertension and is on several antihypertensives at the time 
of this admission."  A March 1982 letter from Dr. J. Patrick 
O'Leary to Dr. John A. Oates stated that the veteran "has 
been followed in your clinic for a number of years with 
hypertension."  (Emphasis added.)  A report for a period of 
hospitalization from January 2, 1983, to January 4, 1983, 
showed a diagnosis of, among other things, hypertension, and 
it was noted by history that the veteran had had hypertension 
"for more than 20 years."  (Emphasis added.)

In August 1988, the veteran submitted a notice of 
disagreement with the RO's February 1988 rating decision, 
stating in pertinent part,

I disagree is (sic) with your decision 
that I am not service-connected for (1) 
right arm condition, (2) back pain, (3) 
injury to back of head occipital 
headache.  I fell in [July 1953] on 
Christmas Hill 1220 in Korea.  I went to 
the 40th MASH Hospital.  The above 
conditions were caused by my fall.  I 
have had problems with these conditions 
since my separation from service. . . .

The RO sent the veteran a statement of the case and he 
perfected his appeal to the Board by filing a substantive 
appeal form.  In an October 1988 memorandum to the RO, the 
veteran's representative requested that the RO conduct a 
search for further service medical records that might show 
treatment for the injuries that the veteran alleged he 
sustained in combat in Korea and for which he stated he was 
treated at the 40th MASH.  In January 1989, the RO received 
VA Form 70-3101-4, Request for Information, from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, with 
the following notation: "Available SGO records were searched 
with negative results."  "SGO records" are records of the 
Army Surgeon General's Office.

The veteran testified at a personal hearing before a VA 
hearing officer in February 1989.  Testimony pertaining to 
the treatment he received at the 40th MASH in Korea and 
relevant to the question of the time of onset of hypertension 
is as follows:

VETERAN:  [W]e had to go up in reserve 
for King company because King company had 
lost a lot of men.  But they still 
overrun us, the Chinese, or whatever we 
was up against, it overrun us, they was 
taking Christmas hill anyhow, and I was 
running with a 30 caliber machine 
gun. . . .  I slipped and fell off this 
bluff with this 30 caliber machine gun, I 
had the steel vest on, I had a steel pot 
on, when I fell I hurt the back of my 
head, and I hurt my arm. . . .  I was 
hurt that night.  I didn't you know put 
no complaint in about [it] because I was 
lucky to be alive . . . .  But I knew I 
was hurt, my head was dizzy like, you 
know how you will get a full head of 
something?  My arm was hurting and my 
back at this time wasn't hurting all this 
much. . . .  I went to the 40th MASH 
hospital, told the doctor there, you know 
how I felt and everything[.]  [H]e didn't 
examine me or nothing.  He give me about 
three or four APC tablet[s] and sent me 
back to the line. . . .

. . . .

[M]y arm was different, but I wouldn't do 
all of this complaining because I knew 
where I was at, you understand and I just 
wasn't a complainer. . . .  I didn't 
complain when I come home, I'm telling 
you at the separation center the man told 
me he said if you stay on here a couple 
of weeks at Ft. Knox, Kentucky[,] I will 
get you some kind of disability.  I told 
the man, I just want to go home. . . .

. . . .

[REPRESENTATIVE]:  When did you[] say you 
were having trouble with your back when 
you got out?

[VETERAN]:  Yes sir.

[REPRESENTATIVE]:  Did you go to any 
doctors?

[VETERAN]:  No sir.  The first doctor I 
went to I think it was [19]61.

[REPRESENTATIVE]:  For your back?

[VETERAN]:  Yes sir.  And I went to a VA 
hospital.  I went first for my back and 
they put me in this X-ray machine and he 
X-rayed me everywhere. . . .  And the 
doctor . . . said he couldn't find 
nothing wrong with me. . . .

[HEARING OFFICER]:  That was in 1961?

[VETERAN]:  1961.  Now they didn't check 
my blood pressure like I'm saying they 
didn't do nothing.  So I thought at this 
point well, if they ain't nothing wrong 
with me I believe I will go back in 
service so I go out here on Allied Drive 
out there the Army recruiting place, went 
in there and of course they was giving me 
a physical and that doctor said man your 
blood pressure is out of sight.  He said 
I can't take you, he said your blood 
pressure is out of sight.  Turned me 
down.  That was around [19]61.  So I went 
to a doctor a (sic) Jordan out on 
Nolensville Road, he give me some pills 
to take and told me to come back in a 
week and I took them pills and went back 
in a week and my blood pressure dropped 
down perfect.  

(Emphasis added.)  The VA hearing officer confirmed and 
continued the denial of the veteran's claim for service 
connection for residuals of a right arm, head and back 
injury, and the Board denied his claim in January 1990.  

C.  Appellant's Claim for Service Connection
for the Cause of the Veteran's Death.

The appellant submitted a claim for service connection for 
the cause of the veteran's death in June 1993 with 
accompanying evidence.  The death certificate showed that the 
veteran had died on April [redacted], 1991.  The cause of death 
listed on the death certificate was cardiac arrest due to or 
as a consequence of coronary artery bypass.  The terminal 
hospital report reflected that the veteran was admitted on 
April 23, 1991, with a complaint of unstable angina.  
Comorbid conditions were identified as coronary artery 
stenosis, hypertension, status post cerebrovascular accident, 
and postoperative bleeding.  The report further noted in 
pertinent part,

He was a 59 year old white male with a 
long standing history of hypertension 
since 1961.  He had a history of poor 
medical compliance. . . .  His cardiac 
risks were positive family history and 
tobacco.

(Emphasis added.)  A VA Progress Note, dated June 12, 1980, 
was submitted which provided in pertinent part,

This is the [first Nashville VA Hospital] 
admission for this 49 [year old white 
male] . . . transferred from the VA 
[hospital - emergency room] for a [blood 
pressure] of 220/130.  [The veteran] 
entered Army infantry in [19]51 [with 
high blood pressure].  Front line action 
in Korea.  When examined at Ft. Knox in 
[19]53 found to have [high blood 
pressure].  Was placed on "one 
pill/week" and successive measurements 
were [normal].  When [veteran] applied 
for Nat[ional]l Guard in [19]63 was found 
to be hypertensive and was refused.  [The 
veteran] says [blood pressure] became 
worse in [1973-1974].  Recently has been 
under treatment by Dr. E. B. Anderson, 
Sr.  On [medication]. . . .  Meds are 
taken "only when I feel bad."

(Emphasis added.)  The second page of this progress note 
reflected a physical examination including the examiner's 
notations under the headings skin, head, ears, eyes, nose, 
mouth, neck, respiration, and heart.  Under "head" the 
examiner noted,

[Negative headaches.  Positive] 
concussion [19]53, mortar round exploded 
close to head.  [Loss of consciousness], 
sent to hospital.  "Wasn't dead so they 
sent me back to the front."  "My head 
hurt for days."

The RO also received a June 1993 letter from Edwin B. 
Anderson, Sr., M.D., which provided in its entirety:

This is to certify that [the veteran], 
along with many members of his family, 
was under my medical care starting in the 
early 1950's.  Unfortunately, there was a 
fire at the office building in which 
medical charts were stored by the medical 
group who acquired my records at the time 
of my retirement from the active practice 
of medicine in 1986.  I am advised that 
[the veteran's] chart was among those 
destroyed in the fire.

I do recall seeing [the veteran's] 
mother . . . initially at Vanderbilt 
Medical Clinic, about 1952, and then as a 
private patient when she selected me as 
her personal physician and stopped going 
to the clinic.  It was soon after this 
that I started seeing other family 
members including [the veteran].

In my review of records from VA Hospital 
starting in 1980, it was apparent that I 
had treated him for hypertension for many 
years before he transferred to the care 
of the Veterans Administration as a 
Korean veteran.  Included in these 
records is a report from Radiology 
Associates of Nashville dated 10/29/76 of 
an IVP x-ray, referred by me.  This would 
have been requested in an evaluation for 
persistent hypertension.

I do recall [the veteran] as a very 
high-strung, nervous individual with 
hypertension whose mother was very 
worried, and I remember his mother as one 
of my first Vanderbilt Clinic patients 
when I started there in 1952, but I do 
not know exactly when I first saw [the 
veteran].  I believe it was fairly soon 
after . . . his mother became my patient.

(Emphasis added.)  The RO denied the claim for service 
connection for the cause of the veteran's death in July 1993 
on the basis that his service medical records did not show 
any complaints, treatment, or diagnosis of any type of heart 
condition during service and that the evidence did not show 
that any type of heart condition was established within one 
year of separation from service.  The appellant submitted a 
timely notice of disagreement in August 1993, and the RO 
issued a statement of the case in September 1993. 

On November 10, 1993, a personal hearing was conducted before 
a VA hearing officer at which time the appellant submitted a 
VA Form 9 substantive appeal and other evidence in addition 
to her sworn testimony.  Among the evidence submitted were 
duplicate copies of Dr. Anderson's June 1993 letter, the 
April 1991 terminal hospital report, and the June 1980 VA 
Progress note which were already in the claims file.  The 
appellant also submitted a lay statement from the veteran's 
brother who recalled the veteran's combat experience on 
Christmas Hill in Korea.  The veteran's brother stated in 
pertinent part,

My brother was in the ground infantry.  
The American boys had taken over 
Christmas Hill from the Koreans.  That is 
when [the veteran] and his two buddies 
were using either a 30-30 caliber, or a 
50-50 caliber ground gun.  [The veteran] 
was the gunner.

Enemy mortar came in heavy, blowing my 
brother and his two buddies off Christmas 
Hill.  At that time, his two buddies were 
killed in action.  [The veteran] was 
picked up by medics and taken to Sas[e]bo 
Hospital for medical attention. . . .

Within a few months after [the veteran] 
came home from service, Mother took him 
to our family physician, Dr. Ed Anderson.  
Dr. Anderson diagnosed [the veteran] with 
high blood pressure/hypertension due to 
the traumatic event that occurred in 
Korea.

[The veteran] had been treated for a 
concussion and bleeding from his nose and 
ears at Sas[e]bo.  I believe he had also 
been given high blood pressure 
medication. . . .

(Emphasis added.)  In addition, appellant submitted a 
September 1993 letter from Walter H. Merrill, M.D., which 
stated in pertinent part,

[The veteran] had a longstanding history 
of hypertension which apparently dates 
back to at least 1961 and possibly 
further.

(Emphasis added.)  At the November 1993 personal hearing, the 
appellant testified in pertinent part:

[A]lthough the immediate cause of my late 
husband's death was cardiac arrest, there 
is incontrovertible medical evidence that 
such a fact emanates from a long history 
of hypertension.  This evidence is 
patently obvious in my late husband's 
induction record, a dispensary report and 
his final separation examination 
discharge papers.

The appellant went on to note that at the time of induction 
the veteran was 21 years old and had a blood pressure reading 
of 150/90.  She then recounted that the veteran had been in 
combat and that, as a result of injuries received on 
Christmas Hill in Korea, the veteran "was taken to the 40th 
MASH hospital where, in addition to his injuries, he was 
diagnosed with high blood pressure and placed on and 
furnished with antihypertensive drugs."  (Emphasis added.)  
She then noted that the veteran "was immediately returned to 
the frontline" and that later his physical profile was 
changed.  After the appellant read the June 1993 letter of 
Dr. Anderson into the record, the following exchange took 
place between appellant and the hearing officer:

[Hearing Officer (HO)]:  Is there any 
particular statement that Dr. Anderson 
has provided there that would show that 
the hypertension started in service?

[Appellant]:  In that he treated [the 
veteran] within a year from when he came 
out of service for hypertension to the 
best of his recollection.

[HO]:  I don't recall him actually saying 
he treated [the veteran] for hypertension 
[within 1 year] after service.  He says 
he saw [the veteran], he doesn't remember 
exactly when, there's no records to 
confirm it and the first reference to 
hypertension I believe was 1976.

[Appellant]:  It was apparent that I had 
treated him for hypertension for many 
years is what he says.  He also remembers 
[the veteran's] behavior, uh, he states 
that he, that uh, the nervous individual 
with hypertension whose mother was very 
worried.  Uh, he remembers her as one of 
his first Vanderbilt Clinic patients when 
he started there in 1952, . . . and that 
it, he doesn't know the exact date but he 
knows that it was shortly thereafter that 
he saw [the veteran], so I think he makes 
it very clear that he did treat [the 
veteran] with hypertension. . . .

[HO]:  Okay.  Is your basic contention 
that the hypertension started in service?  
Or is there some other basis that you 
feel that death is related to military 
service?

[Appellant]:  My basic contention is that 
the hypertension did start in military 
service and that he was followed out 
shortly thereafter within a year of his 
discharge by Dr. Edwin Anderson Sr. and 
thereafter and has continued to be 
followed up until his death for 
hypertension and other medical 
conditions.

The appellant also referred to the June 12, 1980, VA progress 
note which provided a history that "[w]hen examined at Ft. 
Knox in [19]53 found to have [high blood pressure].  Was 
placed on 'one pill/week' and successive measurements were 
n[orma]l."  The appellant later stated,

[Appellant]:  Again, my late husband was 
administered antihypertensive drugs while 
in the service of the U.S. Army and 
immediately after his discharge by his 
personal physician, Dr. Edwin Anderson.

[HO]:  Do you have any specific evidence 
to establish to support that argument?

[Appellant]:  There is documentation in 
the VA progress notes, dated June 14, 
1980. . . .

[HO]:  This would be the history that 
your husband had provided to the 
examining physician?
[Appellant]:  That is correct.

[HO]:  There's no, no evidence that you 
may have to show that hypertensive 
medication was given within one year of 
service discharge?

[Appellant]:  I have a statement from Dr. 
Edwin Anderson and I think he very 
clearly states that he did treat [the 
veteran] for hypertension.

[HO]:  This is the statement you read 
into the record?

[Appellant]:  That is correct.

. . . .

[HO]:  . . . Do you feel that the 
hypertension was actually incurred in 
service or was it aggravated by military 
service; by that I mean, did it pre-exist 
military service and was aggravated 
during service?

[Appellant]:  I can only go on . . . just 
what is on [the 
veteran's] . . . pre-induction 
examination and separation papers, which 
show elevated blood pressure.  I also 
feel that his blood pressure was 
aggravated as a result of the traumatic 
experience that he experienced when he 
was in the service. . . .

Later in November 1993, shortly after the hearing had been 
conducted, the RO received a copy of another VA progress note 
also dated in June 1980; an undated copy of a document called 
"SCOR Conference," apparently part of the veteran's 
involvement with SCOR of Vanderbilt University in the early 
1980's, which was signed by a John W. Hollifield, M.D., and 
which noted that the veteran had been admitted with a 
diagnosis of hypertension, underwent a full evaluation and 
that his final diagnosis was essential hypertension, elevated 
renin activity, renal artery stenosis -- bilateral.  In 
addition, the RO received a discharge summary for a period of 
hospitalization from June 18, 1980, to June 27, 1980, also 
signed by Dr. Hollifield and showing a discharge diagnosis of 
hypertension.  This report provides in pertinent part,

This 49 year old Caucasian male is a 
self-employed contractor and was 
transferred from the VA Hospital because 
of severe high blood pressure.  He has 
known of hypertension for at least 17 
years and has been treated in the past by 
Dr. E. B. Anderson with Inderal and a 
variety of other medications.  He has had 
diastolics of 110 or higher since 1971 
documented in Dr. Anderson's office.

(Emphasis added.)  In January 1994, the hearing officer 
confirmed and continued the denial of the claim for service 
connection for the cause of the veteran's death, noting that 
the "evidence fails to establish that [hypertension] was 
incurred in or aggravated during active military service or 
present to a compensable degree within one year of military 
separation."  The appellant was informed of this decision in 
a January 1994 supplemental statement of the case.

The appellant continued to express her disagreement with the 
decision to deny her claim and submitted an additional letter 
from Dr. Anderson dated February 1994.  In this letter, Dr. 
Anderson states, in pertinent part,

[The July 1993 letter from the veteran's 
brother] gives a very vivid and detailed 
description of [the veteran's] condition 
within a few months of his discharge from 
the service in 1954 and confirms my 
seeing [the veteran] and treating him for 
hypertension at that time.  
Dr. Hollifield's discharge summary from a 
1980 Vanderbilt hospitalization refers to 
documentation in my office of diastolic 
blood pressures of 110 or higher which I 
treated with Inderal (a beta blocker) and 
Meprobamate (a tranquilizer).

Having started medical practice in 1950 
and then serving in the Vanderbilt 
outpatient medical clinic one or two days 
a week in 1952, I do recall quite well 
having [the veteran's mother] as one of 
my first clinic patients.  Within a year, 
she elected to transfer to private care 
at my office, and I very soon became 
the . . . family physician treating her 
two daughters, her husband, and then [the 
veteran].  [The veteran] was under my 
care until he could no longer afford 
private care transferring to the VA 
Hospital primarily for hypertension in 
1980 as indicated by the records.

(Emphasis added.)  Dr. Anderson went on to explain that his 
medical records were destroyed in a fire in March 1992 and to 
express his opinion that, "[f]rom the description of [the 
veteran's] Korean war experiences and from the medical 
records, I do not see any question as to [the veteran's] 
condition being service connected."

The Board remanded this case in January 1997.  The Board 
requested that another search be made for possible additional 
service medical records beyond those already in the claims 
file, including Reports of Medical History from the 
pre-induction and separation examinations which the appellant 
had obtained directly from the NPRC, and for the RO to obtain 
certain evidence particularly a VA medical record, dated June 
11, 1980, and prepared by Dr. D. Belcher, which stated that 
he had contacted Dr. Anderson and which quoted blood pressure 
readings, and a letter from Dr. Bill Stewart, dated November 
20, 1995.  Following the remand order, morning reports from 
the veteran's company were added to the file as well as 
service personnel records showing where he was stationed 
during his tour of active duty.  An April 1997 letter from 
the Director of the NPRC accompanying the morning reports 
stated, "Unfortunately, there are no entries showing the 
veteran hospitalized during this time period."

A VA medical record from Dr. Belcher was also obtained, 
although it was dated September 11, 1980, not June 11, 1980, 
as stated in the Board's remand order.  This VA progress note 
provided in pertinent part,

Have contacted Dr. E. B. Anderson.  [The 
veteran] has been chronically 
noncompliant [with] his medical regimen.  
"Has no diastolic below 110 since 
1971."  Diastolic usually ranged 
110-120.

(Emphasis added.)  The appellant submitted the November 1995 
letter from Dr. Stewart, which provided in pertinent part,

I have reviewed a copy of [the veteran's] 
pre-induction examination dated November 
7, 1952.  On the second page of the 
Standard Form 88, the blood pressure is 
recorded as 150/90.  From the date of 
examination in block 6 of the SF-88 and 
the date of birth in block 12, I 
calculate that [the veteran] was 21 years 
of age at the time of this examination.  
A blood pressure of 150/90 is certainly 
above normal for a 21 year old male.  
Even if one allows for some degree of 
anxiety during this examination, an 
increase of the diastolic blood pressure 
to 90 mm Hg at rest is outside the 
expected norm.  At the time of his 
separation examination on November 2, 
1954, his blood pressure is recorded as 
140/90.  A progress note from the 
Nashville Veterans Administration 
Hospital dated June 14, 1980, indicates 
that an examination at Ft. Knox in 1953 
uncovered elevated blood pressure and 
that he was started on medication at that 
time.  There is no evidence that the 
blood pressure medication had been 
discontinued at the time of his 
separation examination.  Again, I would 
note that the diastolic blood pressure of 
90, noted on the separation physical 
examination, is significantly above 
normal in a young male of his age, 
especially if he were taking 
anti-hypertensive medication.  The 
variation of the systolic measurement 
between 150 and 140 on these two 
examinations is of no medical 
significance.

From the documents provided for my 
review, I would conclude that [the 
veteran] entered the service with 
borderline hypertension.  However, the 
possibility of frank labile hypertension 
cannot be excluded from this single 
measurement.  By historical medical 
records, it appears that he did indeed 
have blood pressure requiring treatment 
while on active duty, and that at the 
time of his separation he also had 
borderline hypertension.  I believe this 
meets the Department's definition of a 
service-connected medical condition.

(Emphasis added.)

In May 1997, the appellant testified before the Board.  The 
Board Member ascertained through questioning that the 
appellant, in claiming service connection for the cause of 
the veteran's death, was predicating that claim on an 
underlying claim that the veteran's hypertension was shown by 
the evidence of record to be service-connected based on three 
alternative legal theories of entitlement to service 
connection, i.e., (1) that it was incurred or had its onset 
in service (direct theory); (2) that it can be presumed to 
have had its onset in service based on evidence relevant to 
its severity within one year after separation from service 
(presumptive theory); and (3) that it existed prior to 
service and was aggravated during service (aggravation 
theory).  See Transcript of May 14, 1997, Board Hearing at 
21.  In her testimony before the Board, the appellant set 
forth her contentions as to each of these theories of 
entitlement to service connection for hypertension.

First, with regard to "direct" service connection, she 
contended that, although a diastolic blood pressure reading 
shown on the veteran's entrance examination was 90, this did 
not represent hypertension but only anxiety about the 
prospect of being sent to Korea.  However, she argued that 
the diastolic reading of 90 on the separation examination did 
represent hypertension because the veteran would have had 
nothing to be anxious about at discharge from service.

Second, with regard to service connection on a 
"presumptive" basis, she contended that the veteran was 
treated for high blood pressure beginning at discharge from 
service and during the course of the one-year period after 
service.  She has stated that, had VA not failed in its duty 
to assist the veteran in developing and adjudicating a claim 
for service connection for hypertension in 1987-88, the 
records of Dr. E. B. Anderson, Sr., could have been obtained 
and would have reflected diastolic blood pressure readings 
equal to or greater than those required under VA regulations 
to establish a 10 percent rating.  She also has submitted the 
statement of a friend of the veteran who knew the veteran in 
1955 and stated that she remembers that the veteran's 
diastolic blood pressure readings recorded at Dr. Anderson's 
office were predominantly 120 or more within a year after his 
separation from service in November 1954.

Third, with regard to service connection for hypertension 
based on aggravation during service, the appellant has 
contended that the veteran had hypertension upon entrance to 
active duty, as shown by a blood pressure reading on the 
entrance examination, that he was given blood pressure 
medicine during service which he was still taking at the time 
of his separation examination, and that, although the 
separation examination showed a diastolic reading of the same 
level as on the entrance examination, his blood pressure was 
aggravated during service because the level of hypertension 
on separation was controlled by medication and would have 
been higher had the veteran not been taking medication.

At the May 1997 hearing, the appellant submitted additional 
evidence at that time and waived RO consideration of it in 
the first instance.  See 38 C.F.R. § 20.1304(c).  In June 
1997, the RO forwarded the Board a copy of VA Form 3101, 
Request for Information, dated June 1964, which had been 
received at the RO in April 1997 pursuant to a request for 
additional service medical records.  In September 1997, the 
Board received additional evidence from the RO that was 
date-stamped as having been received at the RO in August 
1997.  This evidence consisted of the complete VA records 
associated with the veteran's period of hospitalization at 
the VA hospital in June 1980.

The complete VA hospital records showed that the veteran was 
admitted on June 11, 1980, having been transferred "from 
Vand[erbilt] e[mergency] r[oom] for [increased] b[lood] 
p[ressure]."  VA Form 10-10m, Medical Certificate and 
History, showed a notation on admission of "very long 
h[istory] of hypertension (dating since 1961) currently under 
treatment by Dr. E. B. Anderson here in Nashville."  
(Emphasis added.)  VA Progress notes, dated June 11, 1980, 
and signed by someone other than Dr. Belcher, recorded a 
neurological examination which provided in pertinent part, 
"In spite of long h[istory] of [hypertension and] poor 
compliance fundi are remarkably spared."  (Emphasis added.)

The complete VA records also showed two VA Progress Notes by 
Dr. Belcher, one dated June 11, 1980, which the RO had been 
requested to obtain by the Board's January 1997 remand order, 
and another dated June 12, 1980, two pages of which were 
duplicate copies of the June 12, 1980, notations by Dr. 
Belcher that already had been submitted, the first of which 
provided the history given by the veteran that he had entered 
the Army infantry in 1951 without high blood pressure, saw 
frontline action in Korea, and, "[w]hen examined at Ft. Knox 
in [19]53 found to have [high blood pressure]" and "[w]as 
placed on 'on pill/week' and successive measurements were 
n[orma]l."  The other duplicate page provided history given 
by the veteran of having had a concussion in 1953 when a 
mortar round exploded close to his head.  The rest of Dr. 
Belcher's notes from June 12, 1980, did not provide any 
information pertinent to service or the date of onset of 
hypertension with the exception of a notation under 
"Soc[ial] H[istory]" that the veteran reported that he had 
served in Korea from 1951 to 1953 and was on inactive duty 
until 1962.  It was also noted that the veteran received 
"[n]o pension" and that "[high blood pressure was] not 
service-connected."

In the June 11, 1980, VA Progress Notes by Dr. Belcher, the 
doctor noted that the veteran "was found to have 
hypertension in 1961 in a routine exam[ination]."  (Emphasis 
added.)  An "Intern Note," also dated June 11, 1980, showed 
that the veteran provided a history of hypertension for 
approximately twelve years.  A VA Neurology consultation 
sheet dated June 12, 1980, also noted that the veteran had a 
twelve year history of hypertension.  A notation dated June 
16, 1980, stated, "Have requested old IVP films from Dr. E. 
B. Anderson, Sr., for review."  The IVP report ordered by 
Dr. Anderson, which was dated October 29, 1976, was obtained.

Other evidence received by the Board included the statements 
of [redacted], a fellow servicemember of the veteran, 
and of [redacted], a friend of the veteran who had met 
him in January 1955.  Mr. [redacted] stated that he had served 
with the veteran when the veteran was injured in combat in 
1953 and provided the following description of events:

As we were getting into position, a 
mo[r]tar round had just exploded on the 
bunker causing it to collapse.  It was 
dark and [the veteran] fell, head first, 
straight into the bunker, which was about 
an eight (8) foot hole with pine lodges 
sticking up.  He was carrying an A frame 
on his back and wearing a steel helmet 
and bullet proof vest.  I personally 
pulled [the veteran] out of the bunker.  
He was hurt bad.  He complained about his 
right arm, shoulder, back and head. . . .

[The veteran] was treated for these 
injuries at the Battalion Aid Station by 
a medical doctor.  We got replaced here 
and went to the other hill and stayed 
there until we ceased fire permanently on 
July 27, 1953.  We then had 24 hours to 
get off the front line and pull back.

I specifically recall that [the veteran] 
went on sick call a number of times.  
When he would come back, I would always 
ask him "how did everything go."  Each 
time [the veteran] told me his blood 
pressure was real high, and the doctor 
gave him high blood pressure pills to 
take.  I asked [the veteran] how high his 
blood pressure was and [the veteran] 
said, "[I]t's about as dam[n] high as 
the hill we were on."  After this [the 
veteran] was placed on light duty for the 
remainder of the time I knew him.

In her statement dated May 1997, [redacted] reported 
that she was with the veteran on July 4, 1955, when he 
experienced a dizzy spell and that she accompanied the 
veteran to Dr. Anderson's office the next day for an 
examination.  Ms. [redacted] stated,

I do not recall for certain what [the 
veteran]'s top blood pressure count was, 
but I do know it was very high.  However, 
I do know positively that [the veteran]'s 
bottom blood pressure count was 120.  The 
reason I remember this so vividly is 
because I spoke up and said, "[T]his is 
what I weigh."  I am, and always have 
been very conscious of my weight.  We all 
had a big laugh over this remark in spite 
of the seriousness of the matter.  [The 
veteran] also told Dr. Anderson that his 
blood pressure medication was making him 
sick.  Dr. Anderson stressed to the [the 
veteran] that regardless of this he must 
take his medicine regularly.  He was 
concerned that [the veteran] could have a 
stroke if his blood pressure wasn't 
brought under control.

. . . .

Over the next several months I went with 
[the veteran] to the doctor on a weekly 
basis.  Dr. Anderson insisted on 
monitoring [the veteran]'s blood pressure 
closely since it was so high, and he was 
having difficulty with his medicine.  
Although I don't remember the exact 
figures every time, I do know for certain 
that [the veteran]'s blood pressure 
readings were always very high, and many 
times his bottom blood pressure count 
registered 120.  This is a number I can't 
forget.  Dr. Anderson continued to 
express deep concern over this.  I was 
also very worried about [the veteran]'s 
blood pressure and his health in general.  
So was the veteran's whole family, and 
especially his mother, who was bedridden 
with asthma.

The Board remanded the case to the RO in October 1997 because 
evidence was received by the RO subsequent to the hearing 
before the Board, some of which was relevant to the case and 
not duplicative either of evidence previously considered or 
of evidence for which the appellant had submitted a waiver at 
the Travel Board hearing pursuant to 38 C.F.R. § 1304(c).  
Therefore, the Board concluded that the RO should review the 
evidence in the first instance to ensure due process of law.  
See 38 C.F.R. § 19.37(b).

The RO reviewed the evidence and, in an October 1997 
supplemental statement of the case, confirmed and continued 
its denial of the claim for service connection for the cause 
of the veteran's death.  In a letter from the appellant which 
was received by the RO in November 1997, the appellant waived 
the 60-day waiting period for the submission of additional 
evidence, asserted that she had no additional evidence to 
submit, and requested that her case be returned to the Board 
for a decision on appeal.  In a December 1997 statement, the 
appellant's representative requested that the Board obtain an 
expert medical opinion "which provides the nexus as to 
aggravation, and causation."

In a January 1998 decision, the Board denied the claim for 
service connection for the cause of the veteran's death as 
not well grounded.  The appellant appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in a September 1998 order, the Court granted a 
Joint Motion for Remand by the parties.  In the Joint Motion, 
the parties stipulated that the claim was well grounded and 
remanded the case for the Board to adjudicate the claim on 
the merits pursuant to all pertinent laws and regulations 
including those pertaining to the application of the 
presumptions of soundness and aggravation.  See Joint Motion 
at 5-6.

On remand, the appellant submitted a Declaration from Dr. 
Stewart, dated in February 1999.  The Board obtained an 
independent medical evaluation (IME) of Paul W. Grunenwald, 
M.D., dated in September 1999.  The appellant submitted a 
statement from Peter Minich, M.D., Ph.D., dated in March 
2000.

Analysis.
Applicable Law.

As noted above, the parties stipulated in the Joint Motion 
for Remand that the claim for service connection for the 
cause of the veteran's death was well grounded.  By granting 
the Joint Motion, the Court in effect orders the Board, on 
remand, to comply with the instructions of the parties in the 
Joint Motion.  Therefore, the Board must proceed to an 
analysis of the claim on the merits with application of the 
presumptions of soundness and aggravation.  See Joint Motion 
at 6.

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1999);Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
for a disability may also be established based on aggravation 
of disease or injury which preexisted service when there is 
an increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  History of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of a preexisting 
condition but will be considered together with all other 
material evidence in determinations of inception.  38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

The presumption of soundness at entrance to service "only 
attaches where there has been an induction examination in 
which the later complained-of disability was not detected."  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); Crowe, 
7 Vet. App. at 245; Verdon v. Brown, 8 Vet. App. 529, 535 
(1996).  Once the presumption of soundness has attached, 
clear and unmistakable evidence is needed to rebut it.  
Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  If a 
disability is found to have preexisted service, then service 
connection may be predicated only upon a finding of 
aggravation during service.  Paulson, 7 Vet. App. at 468.

The presumption of aggravation is generally triggered by 
evidence that a preexisting disability has undergone an 
increase in severity in service.  See Maxson v. West, 12 Vet. 
App. 453, 460 (1999).  "Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  Maxson, 12 Vet. App. at 459, citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Crowe, 7 
Vet. App. at 247; Daniels v. Gober, 10 Vet. App. 474, 479 
(1997); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In 
Hunt v. Derwinski, the Court determined that the 
"presumption of aggravation did not apply to a veteran with 
a preexisting [condition] when there was medical evidence of 
'only temporary defects during service'; where the veteran 
was not discharged due to the inservice flare-up of his 
preexisting condition; and where the veteran had been 
asymptomatic at separation."  Sondel v. West, 13 Vet. App. 
213, 219 (1999), citing Hunt, 1 Vet. App. at 295.

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  The Court 
has held that, where a preexisting disability has been 
medically or surgically treated during service and the usual 
effects of the treatment have ameliorated the disability so 
that it is no more disabling than it was at entry into 
service, the presumption of aggravation does not attach as to 
that disability.  Verdon, 8 Vet. App. at 538.

"[T]he question whether there has been an increase in 
disability during service must be answered in the affirmative 
before the presumption of aggravation attaches."  Verdon, 8 
Vet. App. at 538.  The Court has distinguished between the 
claims of combat veterans who allege aggravation of a 
preexisting disability during combat and other claims for 
service connection based on aggravation.  See Maxson, 12 Vet. 
App. at 458-60; see also Jensen v. Brown, 19 F.3d. 1413, 1417 
(Fed. Cir. 1994); 38 C.F.R. § 3.306(b)(2).  The Court has 
indicated that the evidentiary standard for rebutting the 
presumption of aggravation in a case involving a combat 
veteran's claim was "clear and convincing" evidence as 
required by section 1154(b) of the statute but that the 
standard for rebutting the presumption of aggravation arising 
under section 1153 of the statute, "which is applicable to 
both combat and non-combat veterans" was "clear and 
unmistakable" evidence as required by section 3.306(b)(1) of 
the regulations.  Maxson, 12 Vet. App. at 459-60.

Service connection for certain chronic diseases, such as 
cardiovascular-renal disease including hypertension, also may 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a); see also 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under these circumstances, the law "presumes" that the 
disease had its onset during service or, if the onset of the 
disease occurred prior to service, that it was aggravated 
during service "notwithstanding there is no record of 
evidence of such disease during the period of service."  
38 U.S.C.A. § 1112(a); see Splane v. West, No. 99-7078 (Fed. 
Cir. June 23, 2000).

During the course of the appeal of the appellant's claim for 
service connection for the cause of the veteran's death, 
which claim was received by the RO in June 1993, the criteria 
for evaluating hypertension in the VA Schedule for Rating 
Disabilities were revised.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  Under the criteria 
presently in effect for evaluating hypertension, a 10 percent 
rating may be assigned for diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
or minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A Note following the 
criteria provides,

Hypertension or isolated systolic 
hypertension must be confirmed by 
readings taken two or more times on at 
least three different days.  For purposes 
of this section, the term hypertension 
means that the diastolic blood pressure 
is predominantly 90mm. or greater, and 
isolated systolic hypertension means that 
systolic blood pressure is predominantly 
160mm. or greater with a diastolic blood 
pressure of less than 90mm.

38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (1999).

The criteria for evaluation hypertension that had been in 
effect prior to the revisions provided that a 10 percent 
rating could be assigned for diastolic pressure predominately 
100 or more.  This criterion was incorporated in the 
revisions which added additional criteria for the 10 percent 
rating.  A Note following the rating criteria which provided 
a minimum 10 percent rating when continuous medication was 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more has also 
been incorporated into the present criteria.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 2 (1994).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
competency from weight and credibility and noting that only 
competency involves a question of admissibility); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").  

Credible testimony is that which is 
plausible or capable of being believed.  
See Indiana Metal Prods. v. NLRB, 442 
F.2d 46, 52 (7th Cir. 1971) (citing 
Lester v. State, 370 S.W.2d 405, 408 
(1963)); see also Weliska's Case, 131 A. 
860, 862 (Me. 1926); Erdmann v. Erdmann, 
261 P.2d 367, 369 (Mont. 1953) ("A 
credible witness is one whose statements 
are within reason and 
believable . . . .").  The term 
"credibility" is generally used to 
refer to the assessment of oral 
testimony.  See, e.g., Anderson v. 
Bessemer City, 470 U.S. 564, 575 (1985) 
("only the trial judge can be aware of 
the variations in demeanor and tone of 
voice that bear so heavily on the 
listener's understanding of and belief in 
what is said"); NLRB v. Walton 
Manufacturing Co., 369 U.S. 404, 408 
(1962) (trier of fact "sees the 
witnesses and hears them testify, while 
the [NLRB] and the reviewing court look 
only at cold records"); Jackson v. 
Veterans Admin., 768 F.2d 1325, 1331 
(Fed. Cir. 1985) (trier of fact has 
opportunity to observe "demeanor" of 
witness in determining credibility).

The credibility of a witness can be 
impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain 
extent, bad character.  See State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 
1992); see also Burns v. HHS, 3 F.3d 415, 
417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent 
affidavits" and "expressed recognition 
of the difficulties of remembering 
specific dates of events that 
happened . . . long ago"); Mings v. 
Department of Justice, 813 F.2d 384, 389 
(Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with 
prior written statements).  Although 
credibility is often defined as 
determined by the demeanor of a witness, 
a document may also be credible evidence.  
See, e.g., Fasolino Foods v. Banca 
Nazionale Del Lavoro, 761 F. Supp. 1010, 
1014 (S.D.N.Y. 1991); In Re National 
Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984).

Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

[D]efinitions of credibility do not 
necessarily confine that concept to the 
narrow peg of truthfulness.  It has been 
termed as "the quality or power of 
inspiring belief."  WEBSTER'S THIRD NEW 
INTERNATIONAL DICTIONARY (1966).  
"Credibility involves more than 
demeanor.  It apprehends the over-all 
evaluation of testimony in the light of 
its rationality or internal consistency 
and the manner in which it hangs together 
with other evidence."  Carbo v. United 
States, 314 F.2d 718, 749 (9th Cir. 
1963).

Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 
1971)

Application Of Law To Facts.

In this case, the appellant contends that the veteran's 
hypertension was service-connected (or was incurred or 
aggravated during service) and that hypertension was either a 
principal or contributory cause of his death from cardiac 
arrest due to coronary artery bypass.  Hypertension was not 
listed on the death certificate as a cause of death in this 
case, although it was listed on the terminal hospital report 
as one of several "comorbid conditions".  Service 
connection for hypertension was not established during the 
veteran's lifetime.  Therefore, the issues in this case for 
the purposes of establishing service connection for the cause 
of the veteran's death are (1) whether hypertension was 
incurred or aggravated during service, and, if so, (2) 
whether hypertension was a principal or contributory cause of 
the veteran's death from cardiac arrest due to coronary 
artery bypass.

It is not disputed that the veteran had hypertension during 
his lifetime.  The first matter to be resolved in this case 
is the time of onset of his hypertension in order to resolve 
whether it preexisted active service or had its onset during 
active service.  Service medical records reflect that a blood 
pressure reading of 150/90 was recorded on the veteran's 
November 1952 pre-induction examination report.

With regard to appellant's own contention that, although a 
diastolic blood pressure reading shown on the veteran's 
entrance examination was 90, this did not represent 
hypertension but only anxiety about the prospect of being 
sent to Korea, the Board notes that a proposition about the 
meaning and interpretation of a blood pressure reading and 
the effect of anxiety on the reading is a medical matter 
requiring medical evidence for its support.  The appellant's 
own lay statement with regard to such a matter is not 
competent evidence and is entitled to no probative weight in 
resolving the matter at issue.  See Espiritu v. Derwinski, 1 
Vet. App. 492, 494 (1992).

In his November 1995 letter, Dr. Stewart stated that, 
although the possibility of a frank labile hypertension could 
not be excluded based on the single measurement on the 
November 1952 entrance examination report, he would conclude 
that the veteran entered the service with borderline 
hypertension.  In his February 1999 declaration, Dr. Stewart 
defined borderline hypertension as a condition in which the 
blood pressure was somewhat elevated but not quite elevated 
enough to warrant treatment and defined labile hypertension 
as transient elevation of blood pressure caused by excitement 
or apprehension.  Further on in the February 1999 statement, 
Dr. Stewart stated that, although he did not consider the one 
elevated blood pressure reading on the entrance examination 
report to be clear and unmistakable evidence of hypertension, 
"it could have been borderline hypertension."  Dr. Stewart 
explained that, without repeat measurements, the diagnostic 
criteria for hypertension could not be met.

In his September 1999 letter, Dr. Grunenwald stated his 
opinion that the blood pressure reading of 150/90 on the 
pre-induction examination report was the first documented 
manifestation of hypertension in the veteran.  He stated that 
a blood pressure of 140 systolic or above or 90 diastolic or 
above defines stage 1 hypertension based on the Sixth Report 
of the Joint National Committee on prevention, detection, 
evaluation and treatment of high blood pressure dated 
November 24, 1997.  He further stated that the blood pressure 
reading on the pre-induction examination report exceeded the 
"high normal" category of 139/89, which in the past had 
sometimes been referred to as "borderline" or "labile" 
hypertension, which terms were no longer in use.  The Board 
notes that, for the purposes of rating service-connected 
hypertension, VA has adopted a similar standard for defining 
hypertension that Dr. Grunenwald endorsed, i.e., that "the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater."  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1. (1999). 

In his March 2000 letter, Dr. Minich did not render an 
opinion on whether the blood pressure reading on the 
pre-induction examination report constituted hypertension 
because he was asked to assume that the "induction BP 
reading of 150/90 was indeed hypertension."  Similar to Dr. 
Stewart's stating that repeated measurements were needed to 
support the diagnosis of hypertension, Dr. Minich stated that 
ordinarily more than one blood pressure reading was required 
to support a diagnosis of high blood pressure, particularly, 
in someone 21 years old.  The Board notes that this view 
appears to agree with the VA's definition that the diastolic 
blood pressure be "predominately" 90 or greater, a word 
which connotes consideration of several diastolic readings 
with the majority being 90 or greater.

Thus, Dr. Stewart's interpretation of the 150/90 blood 
pressure reading at entrance is that it represented 
"borderline" hypertension.  He defines this condition as 
elevated blood pressure that does not warrant treatment.  It 
is not exactly clear from his statement but his statement may 
be read to suggest that "borderline" hypertension is not 
the disease of hypertension at all but rather merely a 
condition manifested by blood pressure in a "high" but 
"normal" range.  (The parties indicated in the Joint Motion 
that the "borderline" condition was not the "disease of 
hypertension".  Joint Motion at 5.)  However, although 
indicating that the diastolic blood pressure of 90 on 
entrance was within normal range, Dr. Stewart indicated the 
contrary about the diastolic blood pressure of 90 noted on 
the separation examination when he stated that that reading 
was "significantly above normal in a young male of his age, 
especially if he were taking antihypertensive medication."  
The phrase "especially if" he were taking medication 
suggests that a diastolic reading of 90 was significantly 
above a normal range even if such a young man were not taking 
medication.  Thus, Dr. Stewart's statements as a whole are 
ambivalent as to a "normal versus abnormal" and "condition 
versus disease" assessment of the diastolic readings of 90 
at entrance and separation.

In any event, he and Dr. Minich agree that the reading at 
entrance was very high blood pressure for someone 21 year old 
but that hypertension cannot be diagnosed at entrance because 
the entrance examination report does not contain enough blood 
pressure readings to support a diagnosis.  Dr. Grunenwald 
disagrees and states that the blood pressure reading at 
entrance was the first documented manifestation of 
hypertension in the veteran.  He asserts that the blood 
pressure reading of 150/90 meets the requirements for stage 1 
hypertension and that what in the past was called 
"borderline" hypertension and is now called "high normal" 
blood pressure is defined as 139/89.  He supports his opinion 
by citing to a medical report on hypertension.

For the reasons and bases illustrated by its decision below, 
the Board believes it need not resolve the factual matter of 
whether the blood pressure reading represented "stage 1" 
hypertension or "borderline" hypertension in order to 
resolve the legal issues involved in the appeal.  In 
deference, therefore, to both medical opinions on the 
question, the Board will refer to "stage 1" or 
"borderline" hypertension and, assuming, without deciding, 
that the two are separate conditions, will proceed by 
applying the requisite legal analysis involved in a claim for 
service connection to both conditions.

The first issue confronting the Board in determining whether 
stage 1 or borderline hypertension preexisted active duty is 
whether stage 1 or borderline hypertension was "noted" on 
the pre-induction examination report or whether, not having 
been "noted", the presumption of sound condition arises 
upon the veteran's entry onto active duty.  In looking to the 
evidence, the Board notes that no diagnosis of stage 1 or 
borderline hypertension was rendered on the entrance 
examination report.  All that was "noted" or "recorded" 
was the blood pressure reading of 150/90.  Such readings, as 
reflected in the comments of the three physicians who have 
contributed their opinions to this case, are the means by 
which doctors diagnose or rule out hypertension, including 
stage 1 or borderline hypertension, and the readings are an 
integral part of the definition and diagnosis of stage 1 or 
borderline hypertension, as is illustrated by the 
disagreements of the physicians in this case over the cut-off 
points for "stage 1" versus "borderline" hypertension.  
Thus, when a reading reaches a certain level, accepted by the 
medical community as indicating stage 1 or borderline 
hypertension, the reading -- while not a "symptom" of the 
disease or borderline condition in any pathologic sense -- is 
an outward sign, an expression, or -- as Dr. Grunenwald 
called it -- "a documented manifestation" of the presence 
of the stage 1 disease of hypertension or of the borderline 
condition.

A question which arises, then, is whether VA regulations 
require that the Board consider only diseases and conditions 
which are "diagnosed" on entrance examination reports to be 
"noted" for the purposes of section 3.304(b) or whether the 
Board may determine a disease or condition to have been 
"noted" by considering a "finding" or "measurement" 
recorded on an entrance examination report in the context of 
later medical evidence which interprets or defines that 
recorded finding as a "defect[], infirmity[], or 
disorder[]" (38 C.F.R. § 3.304(b)) or which construes the 
finding or measurement to be a manifestation of a disease or 
borderline condition.  The Court has indicated that the use 
of later medical evidence, including medical opinion 
evidence, is contemplated by its own caselaw for purposes of 
rebutting the presumption of sound condition and that section 
3.304(b) of VA regulations clearly calls for the use of such 
medical evidence.  Adams v. West, 13 Vet. App. 453, 456 
(2000).

Section 3.304(b) contemplates the use of all relevant medical 
evidence in determinations as to the "inception" of a 
disease or condition, and the Board concludes that included 
in such determinations may be evidence in the form of medical 
opinions which construe a finding or measurement "recorded" 
or "noted" on an entrance examination report as a 
manifestation or symptom of a specific disease or condition.  
In this regard, section 3.304(b) provides that determinations 
as to the origin or inception of a disease "should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  
38 C.F.R. § 3.304(b).

Thus, where no finding, measurement, symptom, or 
manifestation of a disease, defect, infirmity, disorder, or 
condition has been noted or recorded on an entrance 
examination or where only history of pre-service existence of 
a disease or condition has been noted or recorded on an 
entrance examination, the presumption of soundness arises as 
to that disease or condition and other medical evidence 
relevant to the inception of a disease or condition may be 
considered in determining whether the presumption has been 
rebutted by clear and unmistakable evidence showing that the 
disease or condition existed prior to service.  See Adams, 13 
Vet. App. at 456.  However, where other medical evidence 
specifically pertains to, addresses the significance of, or 
defines or interprets a finding, measurement, symptom, or 
manifestation of a disease or disorder that has been 
"noted" or "recorded" on an entrance examination, that 
evidence may be considered in determining whether a defect, 
infirmity, disorder, condition, or disease was "noted at 
entrance into service" or was "detected" on the entrance 
examination.  38 C.F.R. § 3.304(b); Bagby, 1 Vet. App. at 227 
(presumption of soundness only attaches where later 
complained-of disability was not "detected").

Based on the opinions of Drs. Stewart and Grunenwald noted 
above, the Board finds that the blood pressure reading of 
150/90 recorded on the pre-induction examination -- viewed in 
the context of all evidence of record concerning the 
inception, development and manifestation of stage 1 or 
borderline hypertension (38 C.F.R. § 3.304(b)(2)) and 
especially in the context illuminated by the interpretation 
of that blood pressure reading by Drs. Stewart and Grunenwald 
as a manifestation of stage 1 or borderline hypertension -- 
constitutes a notation of stage 1 or borderline hypertension 
on the entrance examination report at entrance into service.  
Stage 1 or borderline hypertension was "detected" at 
entrance into service.  Bagby, 1 Vet. App. at 227.  
Accordingly, the Board concludes that the presumption of 
soundness is not raised with regard to stage 1 or borderline 
hypertension.  38 C.F.R. § 3.304(b) ("The veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into 
service . . . ."); Bagby, 1 Vet. App. at 227; Crowe, 7 Vet. 
App. at 245; Verdon, 8 Vet. App. at 535.  Moreover, the Board 
finds as fact -- based on the elevated blood pressure reading 
noted on the entrance examination report and the opinions of 
Drs. Grunenwald and Stewart that the veteran entered service 
with "stage 1" or "borderline" hypertension, respectively, 
-- that stage 1 or borderline hypertension existed prior to 
service.  In so finding, the Board concludes, with regard to 
this issue of material fact, that the preponderance of the 
evidence is against a claim that stage 1 or borderline 
hypertension did not preexist service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990) (indicating that, where 
the findings of the Board on issues of material fact are 
properly supported and reasoned and the Board concludes that 
the preponderance of the evidence weighs against the claim of 
the veteran as to the finding of fact, the benefit of the 
doubt rule is not for application).

In finding this fact, the Board emphasizes that it is not 
rendering an "unsubstantiated" medical conclusion in 
violation of the Court's holding in Colvin v. Derwinski.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board, as fact finder, is required to 
render findings of medical fact -- which are legal 
determinations -- when deciding claims for VA disability 
benefits that come before it on appeal and which involve 
medical matters.

Such findings of fact often involve issues such as when a 
disease began or had its onset, whether a symptom or finding 
recorded in a medical report was an early manifestation of a 
particular disease or condition, whether a disease or injury 
caused or aggravated another disease or disability, whether a 
disease was cured by treatment and left no residual 
disability, or whether an injury resulted in lasting residual 
disability or healed without residual disability, etc.  In 
rendering these findings of fact, the Board must consider the 
evidence of record relevant to the medical issue or issues 
before it and base its finding on the evidence.  The evidence 
must be sufficiently conclusive as to the underlying medical 
issues to enable the Board to render the legal determination.  
See Santiago v. Brown, 5 Vet. App. 288, 292 (1993) 
(distinguishing between an unsubstantiated medical 
determination, which the Board is unauthorized to render, and 
a legal determination, i.e., a finding of fact, which the 
Board, as fact finder, is required to render and which the 
Board has derived from a review of medical evidence which is 
sufficiently conclusive as to the underlying medical issues 
to enable the Board to render the legal determination).

In this case, the Board finds the interpretations of Drs. 
Stewart and Grunenwald -- when viewed in the context of all 
the relevant medical evidence of record -- of the blood 
pressure reading of 150/90 on the November 1952 pre-induction 
examination as a manifestation of stage 1 or borderline 
hypertension sufficiently conclusive and persuasive evidence 
to enable the Board to find as fact that the veteran entered 
service with preexisting stage 1 or borderline hypertension. 
Concerning Dr. Stewart's opinion that the blood pressure 
reading indicated a "borderline" condition which did not 
require treatment, the Board notes that there is no 
requirement in VA regulations that a defect, infirmity, 
disorder, condition, or disease noted in an entrance 
examination report be at an advanced, rather than early, 
stage of its development; that it require treatment; or that 
it be specifically diagnosed in order for it to be considered 
"noted" or "recorded".  38 C.F.R. § 3.304(b).  Moreover, 
concerning Drs. Stewart's and Minich's observations that the 
evidence of one blood pressure reading alone is an 
insufficient basis on which to conclude the presence of the 
disease of hypertension, the Board notes, as it stated above, 
that its legal conclusion, in deference to both medical 
opinions in the case, is that either stage 1 hypertension or 
a borderline condition, i.e, "borderline hypertension, which 
was not the disease of hypertension itself, preexisted 
service.

Having found that stage 1 or borderline hypertension 
preexisted service, the Board observes that the next issue in 
the case is whether either stage 1 or borderline hypertension 
was aggravated during service.  As noted above, if a 
disability is found to have preexisted service, then service 
connection may be predicated only upon a finding of 
aggravation during service.  Paulson, 7 Vet. App. at 468.  
The presumption of aggravation is generally triggered by 
evidence that a preexisting disability has undergone an 
increase in severity in service.  See Maxson, 12 Vet. App. at 
460.  Preexisting hypertension that manifests itself to a 
degree of 10 percent or more in the year following separation 
from active service will be considered to have been 
aggravated by active service, "notwithstanding there is no 
record of evidence of such disease during the period of 
service."  38 U.S.C.A. § 1112(a); Splane, No. 99-7078, slip 
op. at 17-19.

There is no evidence in the service medical records that an 
increase in severity of either stage 1 or borderline 
hypertension occurred during service.  Rather, the service 
medical records offer only evidence of a diastolic blood 
pressure reading on the November 1954 separation examination 
which was at the same level as the diastolic blood pressure 
reading at entrance, i.e., 90, and evidence of a normal 
cardiac, lung, and vascular examination and normal chest 
x-ray and urinalysis at the time of separation.  Drs. Stewart 
and Minich have stated, in the November 1995 letter and the 
March 2000 letter, respectively, that the variation in the 
systolic readings of 150 and 140 on the entrance and 
separation examination reports is of no medical significance.

The arguments that an increase in severity of the preexisting 
stage 1 or borderline hypertension nevertheless did occur 
during service despite there being no evidence of that 
increase in service are three.  The first is premised on Dr. 
Stewart's statement that "a sustained extremely stressful 
experience, such as combat, could certainly be expected to 
worsen the progression of his hypertension."  The second is 
premised on an argument that the veteran was prescribed 
antihypertensive medication during service and that the 90 
diastolic reading on separation would have been higher but 
for the controlling effects of the antihypertensive 
medication.  The third is premised on Dr. Minich's opinion 
that, assuming that the veteran had not been treated with 
medication during service, the "untreated hypertension would 
have accelerated the atherosclerotic process with serious 
long-term adverse consequences."

The appellant has also submitted evidence to support the 
proposition that hypertension manifested itself to a degree 
of 10 percent or more in the year following the veteran's 
discharge from active service.  Such a proposition is also 
relevant to a claim for service connection for hypertension 
based on aggravation and also will be addressed below.

Concerning the first argument that the preexisting stage 1 or 
borderline hypertension increased in severity during service, 
i.e., Dr. Stewart's statement in the February 1999 
declaration that "a sustained extremely stressful 
experience, such as combat, could certainly be expected to 
worsen the progression of his hypertension", the Board notes 
that the doctor stated that a stressful experience "could" 
be expected to worsen the progression of the disease but he 
did not state that it "did" worsen the progression of the 
disease in this particular case and he did not point to any 
evidence demonstrating a worsened progression in this case.  
The Court has held that such generic statements about the 
possibility, for example, of a link between an injury and a 
disease is too general and inconclusive to establish a well 
grounded claim for service connection for a disability or to 
provide new and material evidence to reopen a claim for 
service connection.  Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) (holding that a generic statement about the 
"possibility" of a link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
make the claim for service connection for a chest injury 
including lung disease well grounded); cf. Sklar v. Brown, 5 
Vet. App. 140, 145-46 (1993) (holding that medical evidence 
that was ambivalent as to an exact diagnosis of the disorder 
for which service connection was being claimed was simply too 
insufficient to be considered material for the purposes of 
reopening the claim).  Nevertheless, the Board is mindful 
that the Court also has stated that "[m]edicine is more art 
than exact science, and Tirpak does not stand for the 
proposition that a medical opinion must be expressed in terms 
of certainty in order to serve as the basis for a 
well-grounded claim."  Lathan v. Brown, 7 Vet.App.359, 366 
(1995), distinguishing Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (holding that a doctor's opinion that a veteran's 
death "may or may not" have been averted if medical 
personnel had been able to intubate him was too speculative 
to establish a well grounded claim for service connection for 
the cause of the veteran's death).

By analogy to these Court's holdings, the Board concludes 
that, because inconclusive and generic statements are, for 
the most part, insufficient to make a claim for service 
connection well grounded or to reopen a claim, such 
statements are also not sufficient, in and of themselves, 
without other more supportive and definitive evidence, to 
raise the presumption of aggravation when the case is 
considered on the merits.  Verdon, 8 Vet. App. at 538 ("the 
question whether there has been an increase in disability 
during service must be answered in the affirmative before the 
presumption of aggravation attaches").  Dr. Stewart provided 
no rationale for his opinion that a stressful experience such 
as combat could be expected to worsen the progression of the 
veteran's hypertension and discussed no scientific or medical 
evidence supporting his opinion.  Dr. Grunenwald disagreed 
with Dr. Stewart's statement about a stressful experience 
worsening the progression of hypertension, noting that there 
was "no scientific evidence that this was the case."

Moreover, Dr. Stewart referred to no evidence of record in 
this particular case indicating an increase in severity of 
the preexisting stage 1 or borderline hypertension, while 
Dr. Grunenwald pointed to the absence of any clinical or 
medical evidence of any worsening or increase in severity of 
the stage 1 or borderline hypertension in support of his 
opinion that "it seems very unlikely that his active duty 
experience aggravated the hypertension since the patient 
didn't consult a physician until 16 years after his 
discharge", referring apparently to the August 1987 VA Form 
21-526, Veteran's Application for Compensation or Pension, in 
which the veteran wrote that hypertension began "1970-1980" 
and that he was first treated by Dr. Anderson in 1970.

Because Dr. Stewart provided no rationale for his generic and 
inconclusive statement that a stressful experience such as 
combat could be expected to worsen the progression of the 
veteran's hypertension and discussed no scientific or medical 
evidence supporting his opinion, the Board concludes that the 
statement is not sufficient, in and of itself, without other 
more supportive and definitive evidence, to show that an 
increase in severity of the preexisting hypertension occurred 
in service and to thereby raise the presumption of 
aggravation.  Moreover, the Board finds Dr. Grunenwald's 
statement, "[b]ased on my training and experience, there is 
no scientific evidence that this is the case", to be more 
persuasive and of more probative value than Dr. Stewart's 
unsupported opinion that stressful experience could be 
expected to worsen the progression of the disease because Dr. 
Grunenwald is a specialist in cardiovascular medicine who is 
presently a professor of clinical medicine in the Division of 
Cardiology of the University of Cincinnati while Dr. 
Stewart's curriculum vitae shows him to be a specialist in 
occupational medicine who is presently an assistant professor 
in the Department of Orthopaedics of Vanderbilt University.  
The Board assigns more probative weight to the opinion of the 
specialist in cardiovascular medicine on this matter 
involving an increase in severity of the preexisting stage 1 
or borderline hypertension.

Turning to the second argument that preexisting stage 1 or 
borderline hypertension underwent an increase in severity in 
service, which is premised on an underlying argument that the 
veteran was prescribed antihypertensive medication during 
service and that the 90 diastolic reading on separation would 
have been higher but for the controlling effects of the 
antihypertensive medication, the Board will examine, in the 
context of all the evidence of record, the evidence relevant 
to the underlying argument that the veteran was prescribed 
medication in service including the following items of 
evidence,:

(1) the VA progress note, dated June 12, 1980, in which a VA 
examiner recorded history provided by the veteran that "when 
examined at Ft. Knox in [19]53[, he was] found to have [high 
blood pressure and w]as placed on 'one pill/week' and 
successive measurements were [normal]";

(2) the statement of the veteran's fellow servicemember, 
[redacted], that he had served with the veteran when 
the veteran was injured in combat in 1953 and that he 
specifically recalled that, following the injury, the veteran 
"went on sick call a number of times" and that each time 
the veteran stated to Mr. [redacted] that his blood pressure 
was high and that "the doctor gave him high blood pressure 
pills to take"; 

(3) the statement from the veteran's brother, submitted by 
the appellant at the November 1993 personal hearing, 
reflecting the veteran's brother's belief that the veteran 
had been hospitalized at Sasebo, Japan, for a concussion and 
for bleeding from his nose and ears and that "I believe he 
had also been given high blood pressure medication . . . ."; 
and

(4) the February 1999 statement of Dr. Stewart, when asked 
whether the veteran's hypertension would have been recognized 
and treated while he was in military service, that 
"[c]ertainly, they would have checked his blood pressure in 
Korea in any type of field hospital, and depending on where 
he was seen for the medical problems, I suspect that the 
diagnosis would have been made, and again, the physician may 
have offered him treatment for his blood pressure, especially 
if it was noted to be significantly elevated".

For the reasons and bases which follow, the Board concludes 
that this evidence is not sufficiently probative or 
persuasive, when viewed in the context of other evidence of 
record, to show that the veteran was prescribed 
antihypertensive medication during service:

First, with regard to the VA progress note, dated June 12, 
1980, in which a VA examiner recorded history that "when 
examined at Ft. Knox in [19]53[, he was] found to have [high 
blood pressure and w]as placed on 'one pill/week' and 
successive measurements were [normal]", the Board notes 
initially that the examination that the veteran reportedly 
described could not have happened in 1953 because the service 
records show that the veteran was in Korea in 1953 and that 
he was examined at Fort Knox at the time of separation from 
service in November 1954.  That the veteran, in June 1980, 
misreported the date that he allegedly was given medication 
and not the place where he allegedly was given medication is 
supported by the fact that, in the same VA Progress Note, the 
year of entering the Army infantry was reported by the 
veteran to Dr. Belcher as "1951" when actually the veteran 
entered service in 1952.  Moreover, the complete VA Progress 
Notes from June 12, 1980, written by Dr. Belcher, which 
recorded history provided by the veteran, further support 
that the veteran misstated his dates of service that day 
because later in the lengthy notes, under "Soc[ial] 
H[istory]," Dr. Belcher again recorded that the veteran 
reported that he had served on active duty from "1951 to 
1953", rather than from 1952 to 1954.

With regard to the content of the June 1980 VA Progress Note 
-- regardless of the mistake in recording the years of active 
service, including the year when the separation examination 
was conducted at Fort Knox -- the Board assigns little 
probative weight to the history reported in the Progress Note 
of medication having been prescribed during service when that 
history is viewed in the context of other evidence of record.  
Concerning this, the Board finds the absence of evidence in 
the service medical records of antihypertensive medication 
having been prescribed more probative than the history 
reported in the Progress Note because the service medical 
records are records made contemporaneous with events in 
service and the June 1980 Progress Note recorded the 
veteran's recollections of events in service 26 years after 
separation from service.  For the same reason, i.e., the 
contemporaneity of the evidence to the alleged event, the 
Board assigns more probative weight to the "Report of 
Medical History" portion of the November 1954 separation 
examination where the veteran indicated that he had never had 
and did not have at that time high or low blood pressure than 
it does to his recollection 26 years later of having received 
antihypertensive medication at the time of this examination.  
It is unlikely that the veteran would have indicated that he 
did not have high blood pressure at the time of an 
examination where the doctor prescribed medication for high 
blood pressure.  The probative value of the absence of 
evidence in the service medical records of medication having 
been prescribed for high blood pressure is also supported by 
Dr. Stewart's statement that a diastolic reading of 90 was 
"borderline" hypertension which he defined as "not quite 
elevated enough to warrant treatment", indicating that a 
doctor noting this diastolic reading on separation would have 
been unlikely to prescribe treatment including medication.

Moreover, in addition to the history provided in the June 
1980 VA Progress Note not being in accord with the more 
contemporaneous service medical records, the Board assigns 
little probative value to the history recorded in the 
Progress Note because, when viewed in the context of history 
provided by the veteran in the numerous other medical reports 
of record, the Board notes that, in all the other medical 
records except for the June 1980 Note, the veteran provided a 
history of having had or having been treated for hypertension 
since 1961, 1963, 1968, or 1970 but he never provided a 
history of hypertension earlier than 1961.

Similarly, when the June 1980 VA Progress Note is viewed in 
the context of evidence in which the veteran himself recorded 
a time when he was informed of or treated for hypertension or 
high blood pressure -- as opposed to his history being 
filtered through a document written by an examiner -- the 
June 1980 Progress Note is again not in agreement with this 
more direct evidence from the veteran.  For example, in his 
testimony before a VA hearing officer in February 1989, he 
indicated that it was during an examination conducted 
"around 1961" at an Army recruiting place that a doctor 
informed him that his blood pressure was very high and gave 
him pills to take for it.  As noted in the preceding 
paragraph, a date "around 1961" as the date of the 
beginning of treatment for hypertension is supported by 
several medical records which reported a history of his 
having had or having been treated for hypertension since 
approximately 1961 or 1963.  These records include (1) the 
report of hospitalization at Vanderbilt University Hospital 
from July 1980 noting, "In 1961 he was found to be 
hypertensive on routine physical examination"; (2) the July 
1980 hypertensive evaluation from SCOR showing "onset of 
high blood pressure to be in 1963"; (3) a report of 
hospitalization from December 1981 to January 1982 showing, 
"hypertension since 1961"; (4) the terminal hospital report 
for the veteran noting, "a longstanding history of 
hypertension since 1961"; and (5) a discharge summary for a 
period of hospitalization in June 1980 noting "He has known 
of hypertension for at least 17 years."  In addition, on the 
August 1987 VA Form 21-526, Veteran's Application for 
Compensation or Pension, the veteran wrote that hypertension 
began in 1970-1980 and he noted that he was treated in 
service only for "right arm, back of head and back 
injuries" but not for hypertension or high blood pressure.

Thus, in the context of all these inconsistent reports and 
statements, the Board does not find persuasive one record 
among many -- the June 1980 VA Progress Note -- in which the 
veteran provided a history of having been treated for high 
blood pressure at the time of separation from service in 
1954.  The historical evidence, viewed as a whole, is most 
probative of 1961 or 1963 as being the approximate time that 
the veteran was first treated for high blood pressure because 
that is the approximate time period reported by the veteran 
most frequently.  For the foregoing reasons and bases, the 
Board finds that the history reported in the June 1980 VA 
Progress Note of the veteran having been prescribed 
antihypertensive medication at the time of the service 
separation examination report is not of sufficient probative 
weight for the Board to find as fact that the veteran was 
prescribed medication in service for hypertension.

Second, the statement of Mr. [redacted] -- that the veteran 
reported in 1953 that a doctor he had seen after having been 
injured in a mortar attack on Christmas Hill had found on 
examination that the veteran had high blood pressure and had 
given him medicine for it -- is contradicted by the testimony 
of the veteran himself at the February 1989 VA personal 
hearing that the doctor at the 40th Mash Hospital -- where 
the veteran stated that he had reported after sustaining 
injuries to his arm, head, and back on Christmas Hill -- had 
not examined him and had given him "three or four APC 
tablet[s]".  "APC" tablets consisted of aspirin, 
phenacetin, and caffeine.  Medical Abbreviations:  10,000 
Conveniences at the Expense of Communications and Safety 24 
(7th ed. 1995)).

The Board finds no basis in the law to conclude that, 
although Mr. [redacted] served in combat with the veteran, the 
relaxed evidentiary standards of 38 U.S.C.A. § 1154(b) should 
extend to a combat veteran's statements about what happened 
to another combat veteran in service or, even if section 
1154(b) should be so extended, that such statements should be 
given preference under section 1154(b) over the veteran's own 
statements about his own experiences in combat.  38 U.S.C.A. 
§ 1154(b).  Section 1154(b), although not establishing 
service connection for a particular disability of a combat 
veteran, aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
combat.  See Caluza v. Brown, 7 Vet. App. 498, 508 (1995); 
see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected" but "considerably lightens[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service").  Of course, in this case, the veteran's widow, 
and not the veteran himself, is seeking benefits.  However, 
the Board concludes that the spirit and principles of section 
1154(b)'s approach to the testimony of a combat veteran about 
what happened to him in combat should still be applied to the 
testimony of the veteran in this case provided at the 
February 1989 hearing.  Therefore, the Board assigns more 
probative weight to the veteran's account of the what 
happened to him at the 40th MASH after sustaining injuries in 
combat in 1953 -- as shown by his testimony at the February 
1989 hearing and which testimony the Board must accept as 
true under section 1154(b) if consistent with the 
circumstances, conditions, or hardships of combat service -- 
than it does to Mr. [redacted]'s account of what the veteran 
told him a doctor had said or done after he had sustained 
injuries in combat.

Moreover, with regard to Mr. [redacted]'s statement that the 
veteran went on sick call several times after combat action 
was over and was prescribed medication for his blood pressure 
then, the Board notes first that there is no record of this 
noncombat treatment in the service medical records to support 
Mr. [redacted]'s recollection of events.  In addition, as a 
lay person, Mr. [redacted]'s testimony is competent only 
insofar as it states his recollection that the veteran was 
given medicine or tablets in service but not to prove that 
the veteran was diagnosed with or treated for hypertension in 
service.  Layno v. Brown, 6 Vet. App. 465, 471 (1994) 
(holding that a veteran's testimony that he was given "a 
tablet to take for the relief of my asthma" is competent 
only insofar as it states he was given a tablet and 
incompetent to prove that he had or was diagnosed with 
asthma).  For these reasons and bases, the Board finds that 
Mr. [redacted]'s statement --- when the limits of its 
competency are taken into account and when it is viewed in 
the context of other evidence of record, particularly, the 
veteran's own statements and the service medical records, -- 
is not of sufficient probative weight for the Board to find 
as fact that the veteran was prescribed medication in service 
for hypertension.

Third, the Board notes that the recollection of the veteran's 
brother -- that, following injuries received in combat on 
Christmas Hill, the veteran was "picked up by medics and 
taken to Sas[e]bo Hospital for medical attention" and that 
he was given blood pressure medication there -- is not 
supported by the service records which show that the veteran 
had a two-day stopover in Sasebo in June 1953 before he 
arrived in Korea where he saw combat action in which he 
alleged that he hurt his arm and head.  Moreover, the service 
records do not show that the veteran was hospitalized during 
service including during the stopover in Sasebo.  However, 
assuming, without deciding, that the veteran's brother's 
recollection was incorrect only in stating that the veteran 
was treated for injuries received in combat at a hospital in 
Sasebo, rather than at the 40th MASH, his statement still is 
less probative than the veteran's own testimony at the 
February 1989 hearing for the same reasons that the Board 
found that Mr. [redacted]'s statement is less probative as to 
what happened to the veteran in combat than the veteran's own 
testimony is as to what happened to him combat.

In addition, as the Board noted with regard to Mr. 
[redacted]'s statement, the Board also notes with regard to 
the history provided by the veteran in the June 12, 1980, VA 
Progress Note and the statement of the veteran's brother, 
i.e., that these are items of lay evidence, not medical 
evidence, and as such the evidence might be competent as to 
whether the veteran told them that he was given medicine or 
pills or tablets during a particular time; however, the 
evidence is not competent to show that the medication was for 
the purpose of treating hypertension or to show that the 
veteran had been diagnosed at that time with hypertension or 
high blood pressure.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Layno v. Brown, 6 Vet. App. 465, 471 
(1994) (holding that a veteran's testimony that he was given 
"a tablet to take for the relief of my asthma" is competent 
only insofar as it states he was given a tablet and 
incompetent to prove that he had or was diagnosed with 
asthma).  Concerning this, the Court has held that the 
connection between what a physician actually said and the 
layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  The statements of Mr. [redacted] and the veteran's 
brother constitute the accounts of laymen of another layman's 
account of what a physician purportedly said or what 
medication was prescribed, and therefore the physician's 
purported statements and actions have been filtered through 
two laymen.  Accordingly, the Board finds this evidence too 
attenuated and inherently unreliable as to what a physician, 
if any, actually said or did, and therefore not of sufficient 
probative weight on which the Board may base a finding of 
fact that the veteran was prescribed antihypertensive 
medication in service.

Fourth, with regard to Dr. Stewart's February 1999 
declaration, when asked whether the veteran's hypertension 
would have been recognized and treated while he was in 
military service, that "[c]ertainly, they would have checked 
his blood pressure in Korea in any type of field hospital, 
and depending on where he was seen for the medical problems, 
I suspect that the diagnosis would have been made, and again, 
the physician may have offered him treatment for his blood 
pressure, especially if it was noted to be significantly 
elevated", the Board assigns little probative weight to this 
statement -- couched as it is in words of conjecture, e.g., 
"depending on", "I suspect", "may have", "if it was" -- 
because Dr. Stewart points to no evidence in the record to 
show that these events actually occurred or that doctors did 
check the veteran's blood pressure, rather than "would have 
checked" it or that a doctor did offer treatment for it, 
rather than "may have offered him treatment" for it "if" 
his blood pressure was significantly elevated.  As noted 
above, the veteran testified in February 1989 that he was 
treated in a field hospital, the 40th MASH, while serving in 
combat in Korea and that the doctor "didn't examine me or 
nothing.  He give me about three or four APC tablet[s] and 
sent me back to the line . . . ."  The Board assigns less 
probative weight to Dr. Stewart's hypothetical statement 
about what "would have happened" in service in a field 
hospital than it does to the veteran's statement about what 
actually "did happen" to him.  Accordingly, the Board does 
not find Dr. Stewart's hypothetical statement sufficiently 
probative of the proposition that the veteran had been given 
blood pressure medication in service to form the basis of a 
finding of fact that such medication was prescribed.

Finally, with regard to other items of evidence, the Board 
notes that Dr. Stewart's November 1995 statement that the 
veteran was started on blood pressure medication in 1953 and 
that "[t]here was no evidence that the blood pressure 
medication had been discontinued at the time of the 
separation examination" was premised on his relying solely 
on the history given in the June 1980 VA Progress Note, -- to 
the exclusion of the numerous other contrary items of 
evidence in which the veteran provided a history of treatment 
for hypertension no earlier than approximately 1961 -- and 
accepted the note made 26 years after service as showing that 
the veteran was on antihypertensive medication during 
service.  Moreover, Dr. Stewart's November 1995 statement 
reflected no awareness on his part that the veteran misstated 
the date of the examination at Fort Knox in the June 1980 
Progress Note as 1953 rather than 1954 and, thus, Dr. 
Stewart's November 1995 statement is based on the erroneous 
belief that the veteran had been taking antihypertensive 
medication for a year prior to the 1954 separation 
examination.  That Dr. Stewart had no direct knowledge 
regarding the question of whether antihypertensive medication 
was prescribed in service and instead merely assumed that 
such medication was given for the sake of rendering his 
opinion on other matters is shown by his statement that "the 
diastolic blood pressure of 90, noted on the separation 
physical examination, is significantly above normal in a 
young male of his age, especially if he were taking 
antihypertensive medication."  (Emphasis added.)

Because Dr. Stewart's November 1995 statement merely relies 
on the history provided in the June 1980 Progress Note 
concerning whether the veteran was prescribed 
antihypertensive medication in service, it provides no 
evidence of its own regarding the issue of whether the 
veteran was given medication in service.  Accordingly, the 
Board concludes that the November 1995 statement is not 
relevant to, and of no probative value in, determining 
whether antihypertensive medication was prescribed for the 
veteran in service.

Similarly, the Board notes that the statements of Drs. Minich 
and Grunenwald provide no evidence regarding the question of 
whether the veteran was given antihypertensive medication in 
service.  Dr. Minich merely renders opinions on matters after 
assuming that medication was given or after assuming that 
medication was not given.  Dr. Grunenwald concluded from his 
review of the claims file that "[t]here was no evidence that 
the patient consulted a physician or was treated for 
hypertension or any of its manifestations until he saw Dr. 
Anderson in 1970."

Thus, for the reasons and bases articulated above, the Board 
finds that the evidence of record -- when considered, not in 
terms of isolated items of evidence, but when weighed in the 
context of the entire body of evidence -- is not of 
sufficient probative weight for the Board to find as fact 
that the veteran was prescribed medication in service for 
hypertension.  Thus, on this issue of material fact, the 
Board concludes that the preponderance of the evidence is 
against a finding of fact that the veteran was prescribed 
medication for hypertension in service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990) (indicating that, where 
the findings of the Board on issues of material fact are 
properly supported and reasoned and the Board concludes that 
the preponderance of the evidence weighs against the claim of 
the veteran as to the finding of fact, the benefit of the 
doubt rule is not for application).  Accordingly, the second 
argument that preexisting stage 1 or borderline hypertension 
underwent an increase in severity in service, which is based 
on the underlying premise that the veteran was prescribed 
antihypertensive medication during service and that the 90 
diastolic reading on separation would have been higher but 
for the controlling effects of the antihypertensive 
medication, is insufficiently supported by the evidence to 
raise the presumption of aggravation of the preexisting stage 
1 or borderline hypertension in this case.

Nevertheless, the Board observes that, assuming, without 
deciding, that the veteran was placed on antihypertensive 
medication for his preexisting hypertension at the time of 
separation after the blood pressure reading of 140/90 was 
taken during that examination, as indicated in the June 1980 
VA Progress Note, this matter, even if true, is not relevant 
to the claim for service connection based on aggravation 
because his being placed on medication after the reading was 
taken would not have had an effect on that reading and that 
reading did not indicate an increase in the severity of 
preexisting stage 1 or borderline hypertension because the 
diastolic blood pressure reading taken at separation was at 
the same level as the reading taken at entrance.

Moreover, assuming, without deciding, that the doctor who 
conducted the separation examination at Fort Knox prescribed 
the medication before taking the blood pressure reading that 
is recorded on the separation examination report, the 
diastolic reading on separation was equal to the diastolic 
reading recorded at entrance.  VA regulations provide that 
the usual effects of medical treatment in service, having the 
effect of ameliorating disease incurred before enlistment 
will not be considered service connected unless the disease 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Concerning this, the Court has held that, "where a 
preexisting disability has been medically or surgically 
treated during service and the usual effects of the treatment 
have ameliorated the disability so that it is no more 
disabling than it was at entry into service, the presumption 
of aggravation does not attach as to that disability."  
Verdon, 8 Vet. App. at 538 (emphasis added).  Accordingly, 
despite the opinions of Drs. Stewart and Minich to the effect 
that, assuming that the veteran was on antihypertensive 
medication at the time that the separation blood pressure 
reading was recorded, the blood pressure reading would have 
been higher but for the ameliorating effects of the 
antihypertensive medication, the law does not allow for the 
presumption of aggravation to attach under such 
circumstances.

However, the Board need not reach the issues discussed in the 
preceding two paragraphs because, for the reasons and bases 
articulated above, the Board has concluded that the 
preponderance of the evidence of record is against the claim 
that the veteran was prescribed medication in service for 
stage 1 or borderline hypertension.

Turning to the third argument that preexisting stage 1 or 
borderline hypertension underwent an increase in severity in 
service which is premised on Dr. Minich's opinion that, 
assuming that the veteran had not been treated with 
medication during service, the "untreated hypertension would 
have accelerated the atherosclerotic process with serious 
long-term adverse consequences", the Board observes that 
Dr. Minich explained in his March 1999 letter,

Hypertension progresses by gradually 
narrowing the arteries (atherosclerosis), 
which, in some patients, eventually 
requires bypass surgery.

In addition, Dr. Minich stated,

Without medication and proper monitoring 
while in the military, [the veteran's] 
untreated hypertension would have 
accelerated the atherosclerotic process 
with serious long-term adverse 
consequences.  We treat such hypertension 
now even in individuals as young as 21 to 
avoid such ill effects.

Dr. Grunenwald reasoned that because [the 
veteran's] blood pressure was 140/90 upon 
discharge, and his physical examination, 
a fundoscopic exam to check for vascular 
damage, a chest x-ray and urinalysis to 
check for protein were all normal, [the 
veteran] had no evidence of end organ 
damage.  He then reasons that this means 
[the veteran's] hypertension did not 
worsen during his two years of military 
service.

I disagree with this conclusion because 
it ignores the nature of hypertension and 
its adverse consequences.  The kind of 
atherosclerotic damage [the veteran] may 
have sustained during his two years 
service would not have been detected or 
show up on routine physical examination, 
chest x-ray or urinalysis.  [(Emphasis 
added.)]  Simply because [the veteran] 
did not have an abnormal chest x-ray, 
urinalysis or fundoscopic exam, however, 
does not mean that his overall health had 
not worsened during his two years in the 
military because of worsening 
atherosclerotic residuals.

. . . 

Medical records after [the veteran's] 
military service show that he suffered 
huge swings in his blood pressure which 
required emergency treatment.  In my 
view, it appears more likely than not, 
therefore, that he endured episodes of 
greatly elevated blood pressure during 
service and that the atherosclerotic 
process would have been accelerated by 
those episodes as well.  Dr. Grunenwald 
did not consider this fact in his report.

See Dr. Minich's March 1999 letter (emphasis added).

With regard to whether Dr. Minich's statement raises the 
presumption of aggravation, the Board notes that the 
presumption of aggravation is generally triggered by 
"evidence" that a preexisting disability has undergone an 
increase in severity in service.  See Maxson v. West, 12 Vet. 
App. 453, 460 (1999).  There is no "evidence" in this case 
that any increase in stage 1 or borderline hypertension took 
place in service, and Dr. Minich acknowledged that all the 
findings on examinations and tests performed at separation 
were normal.  However, he asserts that the kind of increase 
or worsening that he believes the veteran "may have" 
sustained during his two years service would not have been 
detected by the kinds of examinations and tests that were 
performed.

Thus far, the Court has had ample opportunity to rule on 
situations where there was evidence of increase in severity 
of symptoms of a condition during service but no evidence of 
worsening of the underlying condition during service and has 
held that "[t]emporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
Maxson, 12 Vet. App. at 459, citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Crowe, 7 Vet. App. at 247; 
Daniels v. Gober, 10 Vet. App. 474, 479 (1997); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  Moreover, in Hunt v. 
Derwinski, the Court determined that the "presumption of 
aggravation did not apply to a veteran with a preexisting 
[condition] when there was medical evidence of 'only 
temporary defects during service'; where the veteran was not 
discharged due to the inservice flare-up of his preexisting 
condition; and where the veteran had been asymptomatic at 
separation."  Sondel v. West, 13 Vet. App. 213, 219 (1999), 
citing Hunt, 1 Vet. App. at 295.

In this case, unlike the cases on which the Court has ruled 
which actually had some evidence of intermittent flare-ups of 
symptoms or temporary defects, there is no evidence of any 
increase in severity of stage 1 or borderline hypertension in 
service.  The veteran was asymptomatic at separation except 
for the same manifestation of stage 1 or borderline 
hypertension that he entered service with, i.e., a diastolic 
blood pressure reading of 90.  However, there is medical 
opinion evidence in this case asserting that the absence of 
evidence of any increase in severity does not mean that such 
an increase did not occur.  Dr. Minich asserts that the kind 
of increase in severity -- "atherosclerotic damage" -- that 
the veteran "may have sustained" would not have been 
detected by any of the tests conducted at separation and, 
therefore, Dr. Grunenwald was incorrect to have concluded 
that such an increase had not occurred simply because there 
was no evidence of it.  Dr. Minich stated that he disagreed 
with Dr. Grunenwald's conclusion that no increase in severity 
had occurred because Dr. Grunenwald's conclusion "ignores 
the nature of hypertension."

Thus, the issue confronting the Board is whether medical 
opinion evidence that asserts that an increase in severity of 
a preexisting disease "may have" occurred during service -- 
even though there is no evidence of such an increase because 
the "nature" of the disease or condition is such that the 
increase may not have been able to have been detected by the 
examination procedures used in service -- is sufficient 
evidence of an increase in severity of the preexisting 
disease or condition to raise the presumption of aggravation 
or whether this evidence is too speculative -- because of the 
speculative wording of the opinion (i.e., "may have") -- to 
raise the legal presumption.  Cf. Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (holding that a doctor's opinion that a 
veteran's death "may or may not" have been averted if 
medical personnel had been able to intubate him was too 
speculative to establish a well grounded claim for service 
connection for the cause of the veteran's death).  Viewing 
the medical opinion of Dr. Minich in a light most favorable 
to the claim, the Board concludes that the opinion 
constitutes sufficient predicate evidence to raise the 
presumption of aggravation of stage 1 or borderline 
hypertension.  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Although the Court has indicated that the 
evidentiary standard for rebutting the presumption of 
aggravation in a case involving a combat veteran's claim was 
"clear and convincing" evidence as required by section 
1154(b) of the statute while the standard for rebutting a 
presumption of aggravation arising under section 1153 of the 
statute, "which is applicable to both combat and non-combat 
veterans", was "clear and unmistakable" evidence as 
required by section 3.306(b)(1) of the regulations and 
although the veteran was a combat veteran, the Board 
concludes that the present claim for service connection based 
on aggravation is brought not by the veteran but by his widow 
and the alleged worsening of the underlying condition is 
alleged to have taken place over the course of the entire two 
years in service not as a result of an event in combat.  
Maxson, 12 Vet. App. at 459-60.  Accordingly, the Board 
concludes that the appropriate standard for rebutting the 
presumption of aggravation in this case is clear and 
unmistakable evidence.  See, generally, Vanerson, 12 Vet. 
App. at 258 (emphasizing the importance of using the correct 
standard of proof for rebutting a presumption).

The law and regulations governing claims based on aggravation 
provide that a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  With regard to veterans who 
served in wartime service or peacetime service after December 
31, 1946, VA regulations provide that the clear and 
unmistakable evidence that is required to rebut the 
presumption of aggravation includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this case, Dr. Minich states that "hypertension 
progresses by gradually narrowing the arteries 
(atherosclerosis) . . . ." and he asserts that this 
progression "may have" occurred in service despite there 
being no evidence of it and that to conclude otherwise is to 
"ignore[] the nature" of the preexisting condition.  The 
Board notes that there is no evidence -- including in Dr. 
Minich's statement itself -- that the progression of the 
disease described by Dr. Minich is not the natural 
progression of the disease.  Rather, Dr. Minich indicates 
that it is the "nature of hypertension" to so progress.

Dr. Minich asserts that, "[w]ithout medication and proper 
monitoring while in the military, [the veteran's] untreated 
hypertension would have accelerated the atherosclerotic 
process with serious long-term adverse consequences."  
However, the Board observes that this statement is at odds 
with Dr. Stewart's opinion that the level of hypertension 
depicted by the blood pressure readings in service was 
"borderline" hypertension and that "borderline" 
hypertension is a condition in which the blood pressure is 
somewhat elevated "but not quite elevated enough to warrant 
treatment."  Nevertheless, although the Board finds that the 
statement of Dr. Minich as to the acceleration of the disease 
process is at odds with Dr. Stewart's definition of 
borderline hypertension, the Board concludes that Dr. 
Stewart's statement does not, in and of itself rise to the 
level of clear and unmistakable evidence to rebut the 
presumption of aggravation of the preexisting stage 1 or 
borderline hypertension.

The Board also observes that Dr. Minich's letter is 
inherently contradictory.  For example, he asserts that lack 
of medication to treat the veteran's hypertension in the 
military "would have accelerated the atherosclerotic 
process . . .", but later states that the veteran "may have 
sustained" atherosclerotic damage, indicating that it is not 
certain that any worsening in the underlying condition 
occurred at all.  He also expresses the opinion, based on 
medical records after the veteran's military service which 
show "huge swings in his blood pressure which required 
emergency treatment" that "it appears more likely than 
not . . . that the veteran endured episodes of greatly 
elevated blood pressure during service" as well "and that 
the atherosclerotic process would have been accelerated by 
those episodes as well."  He states that Dr. Grunenwald did 
not consider "this fact" in his report.  However, there is 
no evidence of such episodes of greatly elevated blood 
pressure in service.  There were only two blood pressure 
readings in service of 150/90 and 140/90.  The only evidence 
of such elevated blood pressure during service is Dr. 
Minich's opinion that it was likely that these episodes 
occurred and that opinion was not of record when Dr. 
Grunenwald reviewed it in September 1999.  However, assuming, 
without deciding, that such episodes of elevated blood 
pressure did occur in service as Dr. Minich opines, it is not 
clear from Dr. Minich's statement whether such episodes were 
due to the natural progress of stage 1 or borderline 
hypertension.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Thus, Dr. Minich's statement, in addition to being ambivalent 
about whether an increase in severity of stage 1 and 
borderline hypertension actually occurred, is also unclear as 
to whether such an increase in severity, including episodes 
of elevated blood pressure in service, if any, was due to the 
natural progress of the disease.  Therefore, the Board 
concludes that Dr. Minich's statement does not provide the 
clear and unmistakable evidence required to rebut the 
presumption of aggravation because it does not clearly and 
specifically address the issue of the natural progression of 
the disease.

However, the Board notes that Dr. Grunenwald's statement does 
provide clear and unmistakable evidence to rebut the 
presumption.  He states specifically, "In this particular 
patient, there is no clinical or medical evidence of a 
worsening or an increase in the severity of hypertension 
beyond the natural progression of the disease."  (emphasis 
added).  Thus, the Board notes that, contrary to Dr. Minich's 
assertion that Dr. Grunenwald ignored the "nature" of 
hypertension, Dr. Grunenwald's statement does acknowledge 
that hypertension is a progressive disease and may have been 
progressing, albeit undetected, during the two years of 
military service.  However, he clearly and unambiguously 
states that in this particular case "there is no clinical or 
medical evidence of a worsening or an increase in the 
severity of hypertension beyond the natural progression of 
the disease."  (emphasis added).  Dr. Grunenwald's 
conclusion, therefore, is that any increase in the severity 
of the stage 1 or borderline hypertension in service was due 
to the natural progression of the disease.

The Board notes that this evidence is competent medical 
evidence because Dr. Grunenwald is a cardiovascular 
specialist and he based his opinion on a review of the 
medical evidence in the claims file.  Moreover, the Board 
finds no conflicting medical evidence of record because no 
other evidence clearly and unambiguously addresses the issue 
of whether an increase in severity of the preexisting 
disability, if any, was due to the natural progression of the 
disease.  Accordingly, the Board concludes that Dr. 
Grunenwald's statement constitutes the clear and unmistakable 
evidence required to rebut the presumption of aggravation by 
providing "a specific finding", as required by statute and 
regulation, that any increase in the severity of the stage 1 
or borderline hypertension in service was due to the natural 
progression of the disease.  Therefore, based on Dr. 
Grunenwald's uncontradicted medical conclusion, the Board 
finds as fact that preexisting stage 1 or borderline 
hypertension was not aggravated during service.

Finally, the Board turns to the evidence relevant to the 
question of whether hypertension may be presumed under the 
law to have been aggravated during service because it 
manifested itself to a degree of 10 percent or more within 
the year following service.  Under such circumstances the law 
presumes that the preexisting disorder was "aggravated by 
such service, notwithstanding there is no record of evidence 
of such disease during the period of service."  38 U.S.C.A. 
§ 1112(a); Splane, No. 99-7078, slip op. at 17-19.

In order for the preexisting stage 1 or borderline 
hypertension to be presumed aggravated by active service, the 
evidence must show that, between November 4,1954, when the 
veteran was separated from active duty and November 3, 1955, 
the preexisting stage 1 or borderline hypertension manifested 
itself to the following degree of severity:  diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  The revised 
criteria specifically requires that hypertension be confirmed 
"by readings taken two or more times on at least three 
different days."  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (1999).  The old criteria provided that, for the 40 
and 60 percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (1994).  The evidence 
submitted relevant to a claim for hypertension on a 
presumptive basis in this case consists of (1) the statement 
of the veteran's brother dated November 1993 that the veteran 
was treated by Dr. E. B. Anderson a few months after he came 
home from service and that Dr. Anderson diagnosed 
hypertension; (2) the June 1993 and February 1994 letters of 
Dr. E. B. Anderson about when he first treated the veteran; 
(3) the statement of [redacted] alleging that she 
accompanied the veteran to Dr. Anderson's office on a weekly 
basis beginning in July 1955 for examinations and treatment 
for high blood pressure and recalls that the veteran's 
diastolic blood pressure readings on many occasions were 120; 
and (4) the history provided by the veteran in the June 12, 
1980, VA Progress Note that "[w]hen examined at Ft. Knox [at 
separation in 1954, he was] found to have [high blood 
pressure] . . . [and w]as placed on 'one pill/week' and 
successive measurements were normal".

In a statement dated November 1993, the veteran's brother 
asserted that the veteran was treated by Dr. E. B. Anderson a 
few months after he came home from service and that Dr. 
Anderson diagnosed hypertension.  Specifically, the veteran's 
brother stated that his mother had taken the veteran to Dr. 
Anderson "[w]ithin a few months" after the veteran came 
home from service.  The veteran's brother stated that Dr. 
Anderson "diagnosed [the veteran] with high blood 
pressure/hypertension due to the traumatic event that 
occurred in Korea."

In letters dated in June 1993 and February 1994, Dr. Anderson 
recalled having begun treating the veteran's mother in the 
Vanderbilt outpatient medical clinic in 1952.  In the June 
1993 letter, Dr. Anderson stated that he recalled seeing the 
veteran's mother initially at Vanderbilt Medical Clinic 
"about 1952" and then became her personal physician.  He 
stated that it was "soon after that" that he started seeing 
other family members including the veteran.  Dr. Anderson 
specifically stated that he did not know exactly when he 
first saw the veteran.  Dr. Anderson did not state what 
diagnosis or diagnoses, if any, that he rendered when he 
first saw the veteran.

In the February 1994 letter, Dr. Anderson noted that he had 
read the November 1993 letter from the veteran's brother 
which Dr. Anderson stated gave "a very vivid and detailed 
description of [the veteran's] condition within a few months 
of his discharge from the service in 1954 and confirms my 
seeing [the veteran] and treating him for hypertension at 
that time."  However, Dr. Anderson did not state that he 
himself recalled having seen the veteran within in a year 
from service for hypertension.  He stated that he began his 
medical practice in 1950 and served in the Vanderbilt 
outpatient medical clinic in 1952 and that he recalled 
"quite well" having the veteran's mother as one of his 
first patients.  He asserted that "[w]ithin a year" of 
having seen the veteran's mother initially, she "elected to 
transfer to private care at my office and I very soon became 
[her] family physician treating her two daughters, her 
husband, and then [the veteran]."

The Board observes that this evidence is of no probative 
weight to the material issue in the case which is whether 
hypertension manifested itself to a degree of 10 percent or 
more within a year after service because, even assuming, 
without deciding, that Dr. Anderson did see the veteran 
between November 4, 1954, and November 3, 1955, the 
statements of the veteran's brother and of Dr. Anderson 
provide no information about the degree of disability 
manifested by the preexisting stage 1 or borderline 
hypertension at that time.  Thus, the Board concludes that 
the statements are too inconclusive regarding the degree of 
disability to support an assertion that the preexisting stage 
1 or borderline hypertension was at least 10 percent 
disabling under either the old or new criteria for evaluating 
hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1994 
& 1999); see Stadin v. Brown, 8 Vet. App. 280, 284 (1995) 
(holding that letters from physicians relating a history of 
symptoms in 1979 were too inconclusive regarding the degree 
of disability to support the assertion that the appellant's 
schizophrenia was at least 10 percent disabling).

Unlike the statements of the veteran's brother or Dr. 
Anderson, the statement of [redacted] alleging that she 
accompanied the veteran to Dr. Anderson's office on a weekly 
basis beginning in July 1955 for examinations and treatment 
for high blood pressure and that she recalls that the 
veteran's diastolic blood pressure readings on many occasions 
were 120 does provide information that addresses both the old 
and the new criteria in the VA Schedule for Rating 
Disabilities for more than a 10 percent rating for 
hypertension, i.e., for a 40 percent rating.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1994 & 1999).

The first issue that arises with regard to the statement of 
[redacted] is whether, as a lay person, her statement is 
competent evidence with regard to the degree of disability 
resulting from the preexisting stage 1 or borderline 
hypertension in the year after the veteran's discharge from 
service.  While lay persons may describe symptoms of a 
disease that are subject to ordinary observations by persons 
of common experience, lay persons, in general, may not 
provide evidence about matters requiring scientific, 
technical, or other specialized knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (citing Rule 702 of 
the Federal Rules of Evidence).

Here, however, the Board is not confronted with a situation 
where the lay witness is stating that she herself had 
training in how to operate a blood pressure machine and that 
she herself actually took the blood pressure readings about 
which she testifies.  Rather, she is merely stating that she 
recalls what a doctor told her the veteran's blood pressure 
readings were after the doctor took the veteran's blood 
pressure.  As noted above, regarding the statement's of Mr. 
[redacted] and the veteran's brother about what the veteran 
told them a doctor had told him, the Court has held that the 
connection between what a physician actually said and the 
layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette, 8 Vet. App. at 77; Layno, 
6 Vet. App. at 471 (holding that a veteran's testimony that 
he was given "a tablet to take for the relief of my asthma" 
is competent only insofar as it states he was given a tablet 
and incompetent to prove that he had or was diagnosed with 
asthma).

Moreover, the statement -- which repeats from recollection in 
1997 blood pressure readings taken by a doctor in 1955 and is 
not the same as a medical record which contemporaneously 
documented blood pressure readings taken in 1955 -- does not 
comply with either the new or the old rating criteria, the 
former which requires that hypertension be confirmed "by 
readings taken two or more times on at least three different 
days" and the later which provided that, for the 40 and 60 
percent ratings, there should be careful attention to 
diagnosis and "repeated blood pressure readings".  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (1994). 
Accordingly, the Board concludes that the statement of 
[redacted] is not medical evidence and therefore is not 
competent evidence of the degree of disability resulting from 
the preexisting stage 1 or borderline hypertension in the 
year following the veteran's discharge from service in 
November 1954.

In the alternative, the Board concludes -- for the reasons 
and bases which follow -- that, even if the statement of a 
lay person as to specific blood pressure readings is 
competent evidence with regard to the degree of disability 
resulting from a preexisting stage 1 or borderline 
hypertension, the statement of [redacted] is not as 
credible as other evidence of record because it does not 
"hang[] together with other evidence" of record in a manner 
that "inspir[es] belief."  Indiana Metal Prods., 442 F.2d 
at 51-52; see Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
(per curiam order noting Board's fundamental authority to 
decide a claim in the alternative).  In so concluding, the 
Board notes that it is not that the Board finds the statement 
of [redacted] to be entirely without probative value but 
that, for the reasons and bases which follow, the Board finds 
other evidence of record more credible and therefore assigns 
more probative weight to that evidence than to the evidence 
provided by [redacted].  Rucker, 10 Vet. App. at 74 
(quoting Layno, 6 Vet. App. 469 (noting that a determination 
about credibility goes to the probative value of the 
evidence).

The statement of [redacted] that she accompanied the 
veteran to Dr. Anderson's office in July 1955 and that she 
knows "positively" and remembers "vividly" that his 
diastolic blood pressure was 120 because that was her weight 
at that time and that she went with the veteran to Dr. 
Anderson's office on a weekly basis and that "many times" 
his diastolic blood pressure was 120 is inconsistent with 
other evidence of record, including medical evidence 
describing the progressive nature of hypertension generally 
and medical evidence depicting the progression of severity of 
the veteran's preexisting stage 1 or borderline hypertension 
in this case in particular.  First, [redacted]
statement is controverted by a statement of the veteran 
himself in the history he provided on one occasion recorded 
on the June 12, 1980, VA progress note that "[w]hen examined 
at Ft. Knox [at separation in 1954, he was] found to have 
[high blood pressure] . . . [and w]as placed on 'one 
pill/week' and successive measurements were normal."  This 
statement is the only other item of evidence that addresses 
blood pressure measurements taken within a year after 
separation and it challenges the credibility of the statement 
of [redacted] that, instead of having "normal" 
successive measurements in the year following service, the 
diastolic readings were as high as or higher than 120 on many 
occasions.

Second, although the veteran, on one occasion as recorded in 
the June 12, 1980, VA progress note, provided a history of 
having been "found to have [high blood pressure" in 1954 
and of having been given medication for it, the veteran 
himself provided the most consistent history of his awareness 
of the onset hypertension as being in 1961 when it was 
discovered on a routine examination at an Army recruiting 
office.  The veteran testified about this event at the 
February 1989 VA hearing and, according to the veteran, it 
was in 1961, not in 1955, that he first learned of having 
very high blood pressure when a doctor told him, "[M]an, 
your blood pressure is out of sight", meaning that the blood 
pressure readings were very high.  This testimony is contrary 
to [redacted] statement that the veteran was seen on a 
weekly basis in 1955 for very high blood pressure.

Third, the statements of the veteran about the effects of 
medication in treating his blood pressure in the early stages 
of the disease are contrary to the statement of [redacted]. 
[redacted] stated that, despite being on 
medication prescribed by Dr. Anderson, the veteran continued 
to have diastolic blood pressure readings of 120 or more 
during the weeks that she accompanied the veteran to Dr. 
Anderson's office in 1955.  In contrast, the veteran reported 
on the June 12, 1980, VA Progress note that after being 
"placed on 'one pill/week' . . . successive measurements 
were normal" and the veteran testified that, even in 1961 
when his blood pressure was found to be "out of sight", a 
Dr. Jordan gave him some pills and "in a week . . . my blood 
pressure dropped down perfect."

Fourth, [redacted] stated that the veteran's medication 
made him sick in 1955; however, a June 1980 Discharge Summary 
from Vanderbilt Hospital in which Dr. Oates noted that the 
veteran "had known of hypertension for at least 17 years 
(1963) and had been treated in the past by Dr. E. B. Anderson 
with Inderal and a variety of other medications."  Dr. Oates 
continued, "He has had diastolics of 110 or higher since 
1971 documented by Dr. Anderson's office.  He has never had 
any symptoms from this until approximately nine days prior to 
admission when he had an episode of shortness of breath and 
dizziness."  (Emphasis added).  The Board notes that the 
statement of the veteran as never having had any symptoms 
from medication or high blood pressure prior to 1971 is 
contrary to [redacted] description of the veteran's 
blood pressure medication making him sick in 1955.

Similarly, at the February 1989 VA hearing, the veteran did 
not describe any symptoms associated with the "out of 
sight" blood pressure readings recorded in 1961.  Rather, he 
described that he was most concerned at that time with back 
pain which he associated with injuries received from the fall 
in service.  He stated that when a VA doctor could find 
nothing wrong with him -- although the veteran stated that 
the VA doctor did not check his blood pressure when he went 
to see him for complaints about his back -- he decided that 
if there was not anything wrong with him he would go back 
into the service.  However, when he went to the recruiting 
place in 1961 he was informed that he had high blood 
pressure.  He did not describe having any symptoms or illness 
associated with high blood pressure prior to this incident in 
1961, and his testimony suggests that he did not know he had 
high blood pressure until the doctor at the recruiting office 
informed him of this in 1961.

Fifth, [redacted] provided a detailed and vivid 
description of the veteran's very high blood pressure 
readings of 120 "many times" in 1955, of the 
unresponsiveness of his condition to medication given by Dr. 
Anderson at that time, of the weekly visits to Dr. Anderson's 
office, of the sickness caused by the medication; of Dr. 
Anderson's stressing to the veteran that he must take the 
medication regardless of the sickness; and of Dr. Anderson's 
concern that the veteran could have a stroke if his blood 
pressure were not brought under control; and that Dr. 
Anderson "continued to express deep concern over" the 
veteran's high blood pressure.  Her statement stands in 
contrast to Dr. Anderson's own statements in which he cannot 
recollect exactly when he first saw the veteran and in which 
he describes nothing about a diagnosis or the veteran's 
condition until the 1970s and 1980s.  The contrasting 
statements may indicate nothing more than that [redacted] 
[redacted] has a better memory than Dr. Anderson but the Board 
also notes that Dr. Anderson's descriptions of the treatment 
rendered to the veteran in the 1970s and 1980s is consistent 
with other evidence of record, including the veteran's 
statement in his August 1987 original claim that he saw Dr. 
Anderson from 1970 to 1980.  In this way, [redacted] 
statement is less credible than other evidence of record 
because other evidence of record "hangs together" in a 
consistent manner and [redacted] statement does not.  
Indiana Metal Prods., 442 F.2d at 51-52 (quoting Carbo, 314 
F.2d at 749).

Sixth, [redacted] statement that the veteran 
experienced diastolic blood pressure readings of 120 many 
times while on medication prescribed and monitored by 
Dr. Anderson in 1955 is difficult to believe when viewed in 
the context of evidence from 1980, including the June 1980 
Discharge Summary written by Dr. Oates and the September 11, 
1980, VA medical record written by Dr. Belcher, which showed 
that the veteran was chronically noncompliant with his 
medical regimen (he took his medications "only when [he] 
fe[lt] bad") and that "diastolics usually ranged 110-120" 
and then when this evidence is juxtaposed with Dr. Minich's 
and Dr. Grunenwald's descriptions of hypertension as a 
"progressive" disease.  [redacted] description of 
the severity of the disease in 1955 as manifested by readings 
of 120 or higher while on medication describes a degree of 
disability that is worse than that described by doctors 
twenty-five years later when they noted a range of diastolics 
between 110 and 120 in a patient who did not take prescribed 
medications regularly.

Therefore, her description of the degree of severity of the 
disease in 1955 does not inspire belief when viewed in light 
of the doctors' descriptions in the record of the nature of 
hypertension as "progressive", i.e., as a disease that 
continues to worsen over time.  In this manner, the statement 
of [redacted] is not consistent with other evidence of 
record including reports, such as Dr. Minich's, submitted on 
behalf of appellant, and therefore is less credible and of 
less probative weight than the other evidence of record.  Cf. 
Caluza, 7 Vet. App. at 511 (noting that, for the purpose of 
determining whether lay or other evidence was 
"satisfactory", i.e., "credible" under section 1154(b) in 
the case of a combat veteran, a VA adjudicator may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran).

Seventh, the Board notes that, while the fact of a family or 
other relationship between a witness and a party does not 
establish bias on the part of a witness, it is a circumstance 
legitimately considered by the fact-finder in appraising 
credibility of evidence.  Patterson v. State, 181 Ga. App. 
68, 351 S.E.2d 503 (1986); Crewe v. Blackmon, 289 S.C. 229, 
345 S.E.2d 754 (1986).  In this regard, [redacted] noted 
in her statement that she had known the veteran's family for 
many years, that her husband was also a Korean War veteran 
and had been a good friend of the veteran's, that the veteran 
had once been married to her husband's cousin, and that her 
sister had lived in the veteran's mother's upstairs 
apartment.  She also stated that she had a very close bond 
with the veteran and that, even though they had married 
others, they remained close throughout the years.  Although 
the Board emphasizes that the fact of this relationship with 
the veteran and his family does not establish bias on the 
part of [redacted], the Board has considered it in 
appraising her credibility because her feelings for the 
veteran and his family over many years may have colored her 
reflections with respect to her assessment and "memory" of 
a situation that existed in 1955.  However, the reason that 
the Board assigns less probative value to [redacted] 
statement is because it is inconsistent with the other 
evidence of record as articulated above in the reasons and 
bases in the paragraphs beginning with "First" and 
continuing through "Sixth".

For the foregoing reasons and bases, the Board concludes that 
the May 1997 statement of [redacted] that the veteran 
had a diastolic blood pressure reading of 120 many times 
beginning in July 1955 and within a year from the veteran's 
separation from service in 1954 is either not competent 
evidence upon which a finding about the degree of disability 
of preexisting stage 1 or borderline hypertension may be 
based or, in the alternative, is less credible, and therefore 
of less probative value, than other evidence of record which 
does not show that the severity of the veteran's preexisting 
stage 1 or borderline hypertension rose to a degree of 10 
percent or more disabling in the year after separation from 
service.

The Board finds that the preponderance of the evidence in 
this case shows the existence of a preexisting stage 1 or 
borderline hypertension which did not increase in severity 
during service beyond the natural progression of the disease 
and which did not manifest itself to a degree of disability 
of 10 percent or more in the year after separation from 
service.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim that 
preexisting stage 1 or borderline hypertension was aggravated 
during service or that it may be presumed to have been 
aggravated during service.  Accordingly, the claim for 
service connection for hypertension, including stage 1 or 
borderline hypertension, based on aggravation must be denied.  
38 U.S.C.A. §§ 1112, 1153; 38 C.F.R. §§ 3.306, 3.307, 3.309.

The Board notes that, in addition to contentions advanced by 
the appellant which are relevant to the issues in this case, 
the appellant has contended that VA has made numerous 
mistakes in dealing with her claim, including violating due 
process rights and failing in the duty to assist her in 
developing or obtaining evidence during the course of this 
lengthy appeal.  The Board concludes that no failures in the 
duty to assist or in providing due process have been made 
that have not been cured prior to the Board's rendering this 
decision.

Moreover, the appellant has repeatedly advanced an argument, 
set forth again at the May 1997 hearing before the Board, 
that the RO committed clear and unmistakable error in its 
February 1988 rating decision on a claim brought by the 
veteran in August 1987 when it failed to adjudicate a claim 
for service connection for hypertension.  She contends that 
this alleged failure is relevant to her claim for service 
connection for the cause of the veteran's death.  The crux of 
the argument appears to be that Dr. Anderson's medical 
records were destroyed in a fire sometime after the February 
1988 rating decision and, had the RO adjudicated a claim for 
hypertension in February 1988, it would have obtained those 
records and they would be preserved in the claims file.  The 
relevance of those records to her own claim appears to be 
that those records, according to her own allegations, would 
have shown that Dr. Anderson treated the veteran for high 
blood pressure between the veteran's return from service in 
November 1954 and November 1955 and that the records would 
also show that the level of severity of the veteran's blood 
pressure at that time was to a degree of 10 percent or more 
and, therefore, service connection for hypertension could be 
granted on a presumptive basis. 

A claim for clear and unmistakable error in the February 1988 
rating decision is a different claim from the one for service 
connection for the cause of the veteran's death that is 
presently before the Board on appeal.  The Board concludes 
that in this case such a claim is not inextricably 
intertwined with the claim presently before the Board on 
appeal for service connection for the cause of the veteran's 
death and that appellant has not been prejudiced by the 
Board's decision on the present claim on appeal for the 
following reasons.

First, VA regulations require that "issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime."  38 C.F.R. § 20.1106; see Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996) (noting that the 
interpretation of the Secretary of Veterans Affairs that 
accrued benefits are not properly classified as "death" 
benefits and may be distinguished in that regard from other 
benefits, including dependency and indemnity compensation in 
chapter 13, was not an unreasonable interpretation of the 
term "death benefits" in section 20.1106).  Therefore, even 
if VA had adjudicated a claim for service connection for 
hypertension during the veteran's lifetime and denied it, the 
appellant's claim for service connection for the cause of the 
veteran's death would still be treated as a new claim and the 
evidence reviewed in its entirety to determine whether or not 
service connection for the cause of death may be granted.

Second, the argument is too attenuated to constitute a claim 
or issue that could possibly be considered "intertwined" 
with the claim presently on appeal and especially not 
"inextricably" so, such that the appellant has been 
prejudiced by the Board's decision on the present claim on 
appeal.  For the claim of clear and unmistakable error in the 
RO's February 1988 rating decision ultimately to be decided 
in the appellant's favor, all of the following sub-issues 
would have to be resolved:  (1) whether the appellant has 
standing to bring such a claim since the February 1988 rating 
decision decided a claim brought by the veteran before his 
death; (2) whether the RO committed clear and unmistakable 
error in not construing the veteran's notation on the August 
1987 VA Form 526 that hypertension began in "1970-1980" as 
a claim for service connection for hypertension given that 
the veteran served on active duty from 1952 to 1954; (3) 
whether failure to adjudicate a claim constitutes clear and 
unmistakable error; (4) whether failure to adjudicate a claim 
in a rating decision with which an appeal was filed on 
another issue but not with the failure to adjudicate a claim 
can constitute clear and unmistakable error; and (5) whether 
the RO's failure to obtain Dr. Anderson's records 1987-88 was 
clear and unmistakable error.

Because the Board has concluded that the claim for service 
connection for hypertension, including stage 1 or borderline 
hypertension, must be denied, the claim for service 
connection for the cause of the veteran's death must also be 
denied, and the Board need not reach the issue of whether the 
evidence clearly shows that hypertension was either a 
principal or contributory cause of the veteran's death.







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

